– I declare resumed the session of the European Parliament adjourned on Thursday, 9 October 2003.(1)
– The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday, 15 October 2003 has been distributed. The following changes have been proposed:(1)
As regards the report by Mr Queiró on defence equipment (A5-0342/2003), I have received a request from the UEN Group to refer this report back to committee pursuant to Rule 144 of the Rules of Procedure.
– Mr President, I have asked for the floor on a point of order. On behalf of my group, I would like to request that a report be referred back to committee, pursuant to Rule 154 of the Rules of Procedure. The facts of the matter are that, following the debate in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy a report was adopted on Community defence equipment policy for which I am rapporteur and which is on the draft agenda for this coming Wednesday. The Conference of Presidents had decided – and herein lies the problem – that this report should be drawn up pursuant to Rule 162(a) of the Rules of Procedure, which is to say, according to the procedure for enhanced cooperation between Parliamentary committees. Under these circumstances, the Committee on Foreign Affairs was responsible for commenting on the basic texts, and the Committee on Industry, External Trade, Research and Energy was responsible for delivering an opinion. For reasons linked to how this rule – a recent one, incidentally – was interpreted, the reworded report is incoherent and different from the one adopted by the Committee on Foreign Affairs.
With a view to overcoming this difficulty, I would now like to request that the report be referred back to committee. Our aim in making this request is not to change what has already been approved in committee, or to call into question the Committee on Industry’s status. As I said, we wish to enable the opinion of the Committee on Industry to be coherently incorporated into this report in order to preserve the integrity of the report as a whole, which could not be done in time. I appeal to my fellow Members, therefore, to support my request in this instance, since my sole intention is to help solve this problem – which, incidentally, has arisen through no fault of my own – in a constructive fashion.
– Following the referral back to committee, I have received a request from the PPE-DE Group and the GUE/NGL Group to include, after the debate on the Brok report on Wednesday, Council and Commission statements on the forthcoming EU-Russia summit, including the situation in Chechnya, without motions for resolution.
– Mr President, the EU – Russia Summit is to be held next week and in Chechnya there have just been elections, which, with the best will in the world, cannot be regarded as quite the sort of presidential elections we in the West are accustomed to. On top of everything, Russia is a big superpower, or at least a big country, which is close by to us, and whose affairs we have not really spoken about too much. We have discussed issues much less directly relevant to us in separate debates here.
The situation regarding the war in Chechnya has not changed, and it demands a debate. For that reason, I propose a separate debate on it and I, for one, am very much in favour of that. With all due respect to these other proposed debates, they are rather less relevant to us in terms of their subject matter.
– Mr President, ladies and gentlemen, I do not think that anyone could suspect our group or me personally of being opposed to a debate on Chechnya. Nevertheless, if we are going to have a debate on Chechnya, I think that it should be on the basis of a resolution.
This does not make any sense: everyone is aware of the situation. For our part, we propose that there be a debate on Chechnya, on the basis of a resolution, at the mini part-session, that is to say in a fortnight's time. In any case, if it is topical issues that we are talking about, we ought to have held this debate, and voted on it, at the last mini part-session, whereas now Bolivia actually seems to me to be the most topical issue on which Parliament ought to adopt a position on the basis of a resolution.
We do not therefore wish to debate Chechnya without a resolution and propose that we do so at the mini part-session, with a resolution.
– Mr President, it may be possible to reconcile the two positions: firstly, we would accept the joint proposal from our two groups to debate Chechnya on Wednesday afternoon and secondly, we would defer the point on Bolivia to Wednesday evening, which means that it would be addressed in the presence of the Commission only. Opting for this solution would, I think, enable us both to express our views on Chechnya and also say what we think about the bloody repression in Bolivia, which, I would remind you, has led to the deaths of almost eighty people in the space of one week.
(2)
Mr President, last Friday, there was an extremely serious incident in Rome, prejudicial to freedom of information in the European Union: a judge ordered the searching of the premises of a major newspaper and the seizing of news material. I am speaking as a journalist to a President who is also a journalist. The police spent 13 hours at the newspaper’s premises and seized a great deal of material, although the alleged offence is only libel by a newspaper article.
The Italian judiciary’s decision failed to take into account the decisions of the Council of the European Union and of the European Court of Justice, which have ruled on a number of occasions in favour of journalists’ right not to reveal their sources. In this regard, I would mention Recommendation R-2000/7, issued to the Member States on 8 March 2000 by the Council of the European Union, and the well-known Goodwin judgment also comes to mind, in which the Court of Justice enshrined the professional secrecy of journalists in law. I would also mention the very recent judgment No 33400 of 15 July 2003, which lays down that searches carried out in workplaces to find journalists’ sources constitute a serious violation of freedom of expression; again, the investigators’ aim of identifying the people responsible for information leaks from the law courts is not sufficient to justify the use of such methods.
Mr President, I have already tabled a question seeking to safeguard freedom of information both in my country and in the European Union as a whole. I call for the European Parliament to intervene in this matter.
Mr President, I had the opportunity to be in Romania last week, where I observed the preparations for the referendum. Allow me to say that the referendum has made a mockery of the application of democratic rights. Never have I seen so much fraud in the run-up to a referendum as I have in Romania.
For example, people taking part in the referendum were promised that their gas and electricity bills would be paid for by the state, and mayors are being offered free trips to China if they actively support the referendum.
Two hours before the polling stations closed, the turnout was only 45%. Moreover, and this is perhaps the worst of all, there was also talk of restricting freedom of speech. You do not always have to agree with the views of certain parties, but if you notice that the view of an important opposition party, namely the PRM, is simply removed from the website by government bodies, then Parliament needs to mount an inquiry in order to investigate the irregularities that have occurred during the organisation of this referendum.
It would be a good thing if we were to act on this, since Romania has, after all, applied to become a Member State.
Mr President, on Thursday, 9 October, you informed us of the fact that you had received the common position on the revision of legislation on medicines. This is important legislation, and if the common position is adopted, the effect will be a significant increase in the price of medicines in a number of countries, not only in the present Member States, but also in the countries that will be joining the EU with effect from May 2004. The Public Health Ministers of the ten accession countries recently lodged a complaint against the common position and against the way in which it has been arrived at.
The accession countries have negotiated the treaties and have taken decisions on the basis of the old legislation. This new legislation is a slap in the face for the governments and peoples of the ten new Member States. Indeed, it is putting them to great expense without them having any say in the matter. This is not exactly an example of proper governance.
The question is now how we in this House should respond to this. We must at any rate find a way of taking proper account of the interests of the new Member States. Rule 76 of our Rules of Procedure stipulates that in the common position, reference shall be made to the committee responsible and to the committees asked for their opinion at first reading. Given the potentially major implications for the new Member States, it would also be advisable to seek the opinion of this House’s Committee on Foreign Affairs, Human Rights, Security and Defence Policy at second reading, since this committee is probably best placed to formulate the interests of the new Member States. I therefore urge you, in these special circumstances, to seek the opinion of the Committee on Foreign Affairs, Human Rights, Security and Defence Policy.
– That will have to go through the appropriate procedures. You have correctly identified the route that needs to be followed in order to deal with the matter.
Mr President, I am delighted to see that at the European Council meeting in Brussels last week, the 25 Heads of State and Government joined together in congratulating His Holiness, Pope John-Paul II on the occasion of the 25th anniversary of his Pontificate. His Holiness is one of the extraordinary figures of the 20th and 21st centuries and we now stand on the threshold of re-uniting a Europe which was divided for nearly half a century. The Pope played a significant role in helping to bring down those barriers and close the final sad chapter of World War II. I hope, Mr President, that you will send a message on behalf of this House and join with the European Council in congratulating Pope John-Paul and wishing him well as he continues his work for peace throughout the world.
– Mr Hyland, I communicated sentiments of a similar sort on behalf of the House last Thursday.
– Mr President, I should like to respond to what Mrs Corbey has just said about the second reading on medicines and draw your attention to the fact that we have some very tight deadlines to respect and that the price of medicines is not taken into account in this second reading; indeed it was not in the first reading either. I do not think therefore that we should confuse all of the issues; above all, we must not fall behind schedule, given that the Italian Presidency ends in December and that our work will be completed at the end of April. I wanted to draw your attention to this point: it is essential that we have European legislation in the field of pharmaceuticals as soon as possible.
Mr President, in recent days, 22 people drowned off a Sicilian island, Lampedusa. They had come from Somalia and paid USD 1 200 each to come and die in an attempt to reach Europe. Since the beginning of the year, 7000 refugees have come ashore on Lampedusa, all fleeing in desperation from places that are not far from Europe. It is a tragedy in which we may well be able to offer nothing more than routine and resignation.
At the Brussels Summit, a number of major European countries refused point blank to consider whether European quotas for legal immigration might be appropriate. The Italian Presidency declared that strategic measures combating illegal immigration must be organised at European level rather than Member State level. We agree with that, but we can only lament the fact that the Presidency has not be able to overcome this reluctance and achieve something more effective in the summit conclusions than a study on the relationship between legal and illegal immigration, which will certainly be useful as a study but is a wholly inadequate instrument if Europe is to respond properly to the tragedy.
Mr President, I should like to draw your attention to the fact that, with the change in funding for the European documentation networks and the closure of the documentation departments in the representations in the Member States, which are being merged with the corresponding departments of the European Parliament, there is a problem with informing and updating European citizens. Under no circumstances should information and documentation be downgraded, especially in the run-up to the forthcoming European elections. That is why I am asking you to make sure that their proper functioning is safeguarded for the coming period.
– Perhaps the Member concerned might like to liase with my office on specific elements of that request. But let me assure you that this concern is very much in hand in the Bureau. There is an active and determined policy to focus on the issues you have touched on.
Mr President, I had hoped to catch your eye a bit earlier because this concerns next week's agenda, but I hope you will agree to take the point now.
It concerns the proposal to have a statement from the Commission on Thursday 6 November 2003, entitled 'Ford workers laid off in Genk'.
Having worked in the automobile industry for nearly 30 years, I have tremendous sympathy with the workers in Genk and many other employees including those, in my own constituency, who are involved in restructuring of this kind.
But this is a very specific statement. My understanding is that the Ford Genk plant will remain open: this is a question of adjusting production by taking off a shift because Ford wants to match production to demand. If we had a debate about every instance of that across the European Union, we would be here debating those issues every day of the week. So, can I ask you – and I hope I will have colleagues' support on this – to broaden this statement so that we can all be included, particularly those like myself who have constituents involved in motor vehicle manufacturing. Could we ask the Commission to make a statement about employment prospects in the EU automobile sector? That would allow colleagues with an interest in Genk to make their points.
In that case the Commission does indeed have an interest, but I would merely suggest to you that the Commission has no business or interest in how one company wishes to adjust output to demand. We would, however, like to hear about the prospects for a crucial sector.
So could I ask you, Mr President, on behalf of myself and others, to request the Conference of Presidents to invite the Commission to make a statement on that basis. It would be far more satisfactory for all of us to be engaged in that debate.
– Mr Harbour, I can raise that matter with the Conference of Presidents since there is still some time, but it is not at my personal discretion to change the agenda as adopted by the House.
– Mr President, my speech, too, concerns the distressing incidents which, I am afraid to say, are becoming more and more frequent along the Italian coasts. In Lampedusa, as another Member has said, they are continuing, even now, to take stock of how many victims have been claimed by the latest boat to sink or by what was, at all events, a genuine tragedy.
Laying the blame at the door of the Italian Presidency would appear to be an unimaginative and certainly unusualway of addressing the issue; it may be that the blame lies with the countries which have not taken on board the recommendations and undertaking of the Italian Presidency, those countries which refuse common rules to control immigration, withdrawing into the ivory tower of their sovereignty.
However, we, too, have responsibilities, Mr President, and it is with regard to those responsibilities that I want to ask you intervene. Parliament is processing dossiers on combating the trafficking of human beings and illegal immigration, on common asylum rules, on integration measures and on aid to third countries to enable them to mount information campaigns and dissuade their citizens from leaving. These dossiers are still at a standstill. We need to avoid the usual rigmarole of amendments and speed up the process: a crisis must be met with an urgent response, not with the usual irresponsible gentle pace of those who prize bureaucracy above the effectiveness of measures.
– Since two Members have now touched on this issue, I should like to make a brief comment. Since Tampere in October 1999, the European Commission has brought forward a number of proposals for directives. In every instance so far, the European Parliament has delivered on time. But in six cases where we have done our work, the Council of Ministers has thus far failed to do its work, as I pointed out on behalf of the Parliament at the European Council meeting last week. Some of these issues have been outstanding on the Council's agenda for more than two years. Yes, there is a problem, but that problem is not in this Parliament, it is with the Council and the Member States.
– Mr President, in the European Union there is a network of so-called rural , which basically provide European citizens involved in this issue in rural areas with information on agricultural policies. There are 138 in collaboration with public and private bodies, none of them profit-making, and they have been very surprised by a decision of the European Commission’s Directorate-General for Press and Communication, of 29 September, which withdraws the aid they were receiving to meet the operating costs of these rural centres or .
I believe that this Parliament should express its concern, because one of the most important resources we have for coming closer to the citizens is currently being seriously hindered by this Commission decision. I would ask you, therefore, to intervene in relation to this issue and to ensure the good functioning of these centres, for the sake of informing citizens in these rural areas and the European Union’s agricultural policies.
– We can follow up on that, as you request.
Mr President, the operation to criminalise pacifist action is continuing in Greece with the referral to the courts of 5 peace fighters who, with thousands of others, expressed the opposition of the Greek people to the dirty imperialist war against the Yugoslavian people. One aspect of the fight was the blockade on the columns of NATO vehicles, in which the 5 peace fighters also participated. Although tried and acquitted, they are being brought to trial again on 29 October.
Recently, cadres of the All Workers Military Front trade union movement who opposed the violation of workers' and employment rights, the sentences imposed on strikers and the pronouncement of almost all strike action as illegal and abusive, were also convicted. We have seen and are seeing similar trials against farming trade unionists. This is an effort to terrorise the grass-roots movement and halt its development. It comes within the framework of the abolition of employment and democratic rights and freedoms and the imposition of the new order of big business in all sectors. Such action must be condemned categorically and measures must be taken to overturn any attempt to curtail democratic rights, which holds a gloomy future in store for us. In all events, they will come up against intensified reaction by the workers and our peoples in general.
– Mr President, I would like to focus my fellow Members’ attention on a certain important question of major significance for the future of this institution: the matter of the Members’ Statute. I understand that last week the Committee of Permanent Representatives referred Parliament’s proposal for a new Statute back to Parliament for further debate. I would now like to ask here in plenary how Parliament intends to proceed from here so that we may have a new, more transparent and coherent Statute approved before the elections, and what procedure it intends to use to debate this issue so that we may switch to a new and even better system in the forthcoming parliamentary term after the European Parliament elections. I would like to hear your opinion, as President, on the matter.
– And so you shall, but not immediately. It deserves some reflection.
– Mr President, a large number of prospective immigrants drowned recently in the waters off the coast of Sicily. When, I wonder, will the institutions of the European Union forego their callous and reprehensible indifference to tragic deaths such as these? Moreover, when, I wonder, will we ourselves, the Members of this Parliament, observe at least a minute’s silence for these poor souls who were looking for a better life in our countries?
– Mr President, I should like, as one Member has already done, to draw your attention to a letter that has been sent to the various Info-Points Europe, informing them that they are to lose their funding from the Commission. At a time when our democratic deficit is making itself increasingly felt, should we not be welcoming this kind of organisation, a network which functions to general satisfaction, because it is actually a tool for raising awareness about the European idea, notable for its proximity to the public? In fact, at the very moment of enlargement, on the eve of a crucial year for Europe, essential and vital resources are being withdrawn from our best information relays.
We must also note that this stands in complete contradiction to the new information strategy that was adopted in 2002. If the administration considers the entry into force, on 1 January 2003, of the new financial regulation to be reason enough to withdraw these funds, then it should also be aware that it is shaking the confidence both of associations about the work that can be done and of the public authorities, who represent us in this field.
I should therefore like to know how it might be possible, even before 2004, to envisage a way of supporting this network and subsequently perhaps to consider alternative ways in which it might continue to function.
– Regarding the points made on information policy, I will discuss the matter with the Vice-President who deals with this, Mr Vidal-Quadras Roca. He is also the interlocutor for the European Parliament with the Commission on the issue of information policy. We can then come back to the colleagues who have asked these questions.
Mr President, on Saturday afternoon once again thousands of people filled the streets of San Sebastian in a massive response to the arrest of eight prestigious members of the Basque cultural world, in what could be considered a new round of repression aimed at the two main pillars of Basque society: its language and culture. On the orders of Spain's , all those arrested are still being held incommunicado in Madrid, at the headquarters.
Among those arrested last Thursday at 3 a.m. was Mr Joxemari Sors. When the only Basque daily was closed down eight months ago, he wrote an open letter to the Spanish judiciary saying that the newspaper had nothing to hide, but much to reveal if called upon to do so.
The defencelessness of those working to promote the Basque language and culture clearly shows the authoritarian character of the so-called young Spanish democracy.
– Mr President, it never ceases to amaze me that a Member of this House, who belongs to an organisation declared illegal as a result of being an extension of the terrorist group ETA, who is subject to legal proceedings in France, who is apparently using the funds allocated to honourable Members in an irregular fashion, should, taking advantage of his status as a Member of this Parliament and protected by the freedom that implies – a freedom over which the terrorist group ETA rides roughshod on a daily basis – try to justify the unjustifiable.
I would have hoped, Mr President, that he would have condemned the latest attack by ETA which took place this weekend, but it is clear that, from a person whose positions are morally repulsive, who has not been able to condemn the murder of a six-year-old girl or any of the crimes of the terrorist group ETA, it is impossible to expect any comments or behaviour other than the type he has demonstrated here.
– Mr President, last week, there were presidential elections in Azerbaijan. The reports now coming out of Azerbaijan and Baku are very worrying. The OSCE believes that electoral fraud took place. The opposition leaders were harassed and, following the election, people were killed in riots.
News is now emerging that thousands of opposition members have been imprisoned. I want to call upon you to protest most vigorously, on behalf of Parliament, against what is now happening in Azerbaijan. If Azerbaijan wants to become a respected, democratic state, the country must fulfil the most fundamental condition of democracy and hold free and open elections. That is something you should convey to the newly elected president, Ilham Aliyev, who is also Vice-President of the Council of Europe. I say this as a friend of Azerbaijan. I am a committee member of the Azerbaijani-Swedish Friendship Association.
Mr President, could you please pass this message on to the authorities in Azerbaijan. That would be very useful because they listen to us in Europe – they want to be a part of Europe.
– I am happy to do that.
– Mr President, various Nobel Prizes have been awarded recently to scientific and literary luminaries, but one in particular deserves a mention here. The Nobel Peace Price was awarded to an Iranian lawyer, Mrs Ebadi, who has campaigned tirelessly, boldly and courageously for human rights and women’s rights in her country. This prize constitutes a huge boost in the struggle for the emancipation of women in Iran, and in the struggle for democracy against the theocratic rule of the mullahs in that country. Mrs Ebadi, therefore, was welcomed by thousands of people, thousands of democrats singing her praises. It was thus unfortunate that Iran’s supposedly reformist president, Mr Katami, should have belittled her, telling her that, when all was said and done, the Nobel Prize was not as special as all that. Iranian society as we see it today, therefore, is in ferment. It is a society striving for democracy, fighting a battle for freedom, democracy, human rights and women’s rights in Iran. Mrs Ebadi can now take up a commanding position in this battle.
Mr President, I would be grateful if you would congratulate Mrs Ebadi, because this Nobel Prize deserves a mention here, since it has been awarded to someone engaged in a great cause, one of the causes of this House, the cause of democracy, rights and freedoms.
– The applause speaks for itself. I will indeed communicate with the recipient of the prize on behalf of Parliament.
Mr President, under Rule 122, I should like to say just one thing about Mr Salafranca's comments a few minutes ago. First of all, he did not trust my words, so I am not a trustworthy person for him and I am very proud of that. Secondly, he did not say I was lying so what I said was the truth, the plain truth. Thirdly, he said that I am outlawed under I do not know how many circumstances, by I do not know how many courts in Spain and France. We are certainly outlawed in Spain, by the young Spanish democracy I mentioned. But I am sorry, Mr Salafranca, I have no problems outside Spain. It seems that there is a slight difference regarding the notion of democracy between Spain and all the other countries in Europe.
– Mr President, Mr Gorostiaga has referred to the possible problems I may have inside and outside Spain. I would like to say to him – since he has mentioned it and since he has referred to this event – that my private car has been blown up in Barajas airport by his friends from the terrorist group ETA.
I will repeat what I have already said, moreover: Mr Gorostiaga has never once spoken out in this House to condemn the crimes, murders, extortion and shots in the back of the head carried out by his friends and cohorts in the terrorist group ETA. I believe that position to be morally repulsive and gutless. Furthermore, it is shameful, Mr Gorostiaga, that you should enjoy the freedom associated with being a Member of this House – a freedom over which your friends from ETA ride roughshod every day – and that you use it to make your totally disgraceful outbursts.
– The next item is the recommendation for second reading (A5-0343/2003) by the Committee on the Environment, Public Health and Consumer Policy, on the Council common position with a view adopting a European Parliament and Council Regulation concerning monitoring of forests and environmental interactions in the Community (Forest Focus) (8243/01/03 – C5-0292/2003 – 2002/0164(COD)) (Rapporteur: Encarnación Redondo Jiménez).
– Mr President, when approximately a year ago we voted here on this Parliament's report at first reading and we achieved a sufficient majority to support the thesis I was advocating, I felt as if I had the strong support of the whole of Parliament. I was advocating that this Parliament needed to demonstrate political firmness in relation to the proposed Forest Focus Regulation, which the Commission was presenting as a replacement for the two former regulations on pollution: combating pollution in Europe and combating fires in Europe.
The proposed law presented by the Commission added to these two objectives – ‘pollution’ and ‘fires’ – the study of biodiversity, climate change and carbon retention. The Commission said that all of this had to be done with less money – with EUR 51 million – and that, furthermore, the prevention aspect of combating fires would be transferred to rural development. In this way, this Parliament abandoned codecision for a mere opinion, without being able to control whether these programmes were going to be complied with or not, since they were being left to the Member States and were being transferred to a regulation whose control by Parliament was reduced to an opinion.
This Parliament was not therefore politically able to accept that proposal, nor could it accept it when the Council’s common position was communicated and discussed and a small effort was made, of half a million euros, increasing the sum from EUR 13 million to EUR 13.5 million, which represented a minimal effort in terms of assessing our forests. It is not sufficient to say that we believe in them, but rather our support should be reflected in a greater budgetary increase, in a greater effort, since this is the only regulation we have for our forests.
We have held numerous meetings, both with the Council and the Commission, in order to reach an agreement and in order that this may become a significant commitment, and this is going to be achieved tomorrow in this Parliament, God willing. A proposal has been received from the Council and accepted in Coreper, which takes account of those principal and priority needs which Parliament had described at first reading.
Article 1 places the prevention of fires on an equal footing with the other objectives of the Forest Focus Regulation. Article 13 sets a budgetary increase, not the amount we would have liked, but sufficient so that we could reach agreement amongst all the Member States, increasing it to EUR 61 million until 2006; in Article 18, Member States are urged to present an assessment of the Regulation before the end of 2005, and the Commission to present new proposals from 2006.
By means of this agreement, reached amongst the majority of political groups in this House, I hope that tomorrow we will be able to close this regulation at second reading and provide political impetus for European construction. It was very difficult for the countries of the European Union, especially those which have been ablaze this summer – in all corners of Europe, but essentially the countries of the south – to understand why prevention should not be included in this regulation. The fact that it has been introduced on an equal footing is a cause of satisfaction for us and I would essentially like to thank the Commission, the Commissioner and Marie Claude Blin, for their efforts in reaching this agreement; I would also like to thank the Council, which has worked hard so that we may reach this agreement, as well as all the shadow rapporteurs from all the political groups, who have moved forward so that this agreement would be possible at second reading and so that we would resolve an issue which presented us with a serious problem: combating fires.
. – Mr President, firstly I should like to thank the rapporteur, Mrs Redondo Jiménez, for her report concerning the Forest Focus Regulation on monitoring of forests and environmental interactions, and for her flexibility in presenting the compromise package designed to reach a second reading agreement.
I would like to recall what Forest Focus is designed to do. The regulation aims to set up monitoring and reporting systems to help protect forests. Sound political decisions have to be based on reliable information, and I firmly believe that we need harmonised and comprehensive long-term monitoring of forests at Community level. This is also important so that the Community and Member States can implement activities agreed at international level.
In addition to this core task of monitoring, I want to reassure you that the Commission places great importance on the need to ensure the continuity of the measures covered by the two previous regulations concerning the protection of forests against air pollution and fire. For this reason, since early summer, the Commission services have adopted a flexible approach in response to concerns expressed at the first reading stage by Parliament and the Member States. I am pleased to say that the Commission can agree to the compromise presented by Parliament and by the rapporteur, Mrs Redondo Jiménez.
– Mr President, I should like to start by warmly congratulating our rapporteur, Mrs Redondo Jiménez, who has done an outstanding job, with the support, obviously, of Commissioner Wallström.
I say outstanding because, despite serious initial concerns, we have finally reached this compromise agreement with the Council.
The European forest is very diverse: from the forests of Scandinavia to those of the Mediterranean, the problems we encounter are completely different. This summer, disaster struck southern Europe because of the drought and the heatwave. It was therefore important to include fire prevention, which was not at all clear at the outset.
As Mrs Redondo Jiménez has explained so eloquently, we need to consider all of the different facets of our forests: we need to look at them from an environmental point of view and take into account the problems of pollution, but we also need to consider their economic, touristic and social functions. We need to compare different people's experiences and indeed take advantage of the good example set by the Scandinavian countries on forest management, but we also need to see our forests as part of our rural development strategy. There is no doubt that a good number of Member States need to reflect on the future of their forests.
Fire prevention requires us to keep farming our land. This should give critics of the common agricultural policy pause for thought.
The public should also be better informed in risk areas. Finally, and above all, replanting of the forests that have been destroyed needs to be carefully thought through and species chosen that are appropriate to the land and climate and more likely to withstand fire.
We can therefore only welcome the new financial framework for 2003 to 2006, which provides for EUR 61 million, EUR 9 million of which will be allocated to fire prevention. At last, we can exercise our full power of codecision because in 2006 we will also be evaluating what we have achieved.
The negotiations have, it is true, been very lengthy, but the result is important for Europe. It is up to us to continue our efforts because, as our Commissioner said, this is an ongoing task.
– Mr President, I also wish to congratulate the rapporteur on this important piece of work. Forests are an important natural resource, and their sustainable management is vital, not only for natural diversity and ecological balance but also for our economy and prosperity. It is important to establish a common database regarding the condition of the forests and the environmental pollution from which they are under threat. This way we would be in a better position to ward off the threats and create a policy which will also safeguard our top quality forest resources in the future.
During Parliament’s debate the prevention of forest fires was added to the group of activities to be funded out of the programme in the Commission proposal. At the same time, Parliament has also been prepared to increase programme funding as part of the intergroup compromise. The Council in its common position was strongly opposed to both these points: both the inclusion of fire prevention activities and an increase in funding. The debates, however, have seen a clear convergence of opinion. Parliament, and the Commission too, have worked hard to bring the Council closer to Parliament’s position.
Now we have to see to it that there is consensus right to the end. If Parliament’s intergroup compromise is jeopardised in any way in tomorrow’s vote, the implementation of the entire plan will also be jeopardised, so I hope that the spiritual powers the rapporteur called upon will be present tomorrow in the vote.
As part of the compromise, too, the programme will cease at the end of 2006. The Commission should put forward a proposal to continue with action to protect forests from atmospheric pollution and other phenomena that weaken them.
We nevertheless have to bear in mind how diverse the European forests are. Fire prevention activities must be carried out by means of regional programmes in order to be able to address the most outstanding problems of each region and so that the activities involved are suited to forest types and climate. It is also important that the people in a region can become involved in these programmes. For this reason, when this programme work is undertaken in the future, these matters I think should be highlighted very clearly, and I believe that the Member States will supply valuable information before the Commission then puts forward its own proposal for after 2006.
– Mr President, I must congratulate Mrs Redondo on the modification she has made in relation to forests. My group and I are going to support her, and I would also like to congratulate Mrs Wallström on her speech. She is always so concerned and sensitive in relation to all environmental problems, as she has demonstrated in her speeches on the Spanish state and its distribution of water.
I agree with the whole of the report. I believe that the increase by millions of euros for the reconstruction of forests struck by disasters is extremely sensitive, but I believe that there must be democratic control in all the countries of the Mediterranean so that the investments of this Parliament in relation to information, prevention and repopulation are properly complied with, because otherwise we may find in a few years’ time that we have not moved forward, and that we are still affected by the atmospheric situation, by global warming and by bad management on the part of the Member States.
We have been talking about diversity of forests throughout the whole of the European Union and we therefore believe that we must create a common forest policy for the whole of Europe.
– Mr President, climate change, the heatwave, and ecological delinquency: all these phenomena have brought catastrophe this summer, all of them need to be combated at every level, and this report is just one of many ways of doing so. At the end of the day, the amounts at stake are modest and perhaps did not merit all of the political wrangling to reach this compromise. Nevertheless, the Greens are satisfied with the compromise that has finally emerged. In our view, this report could have been settled long ago, but we are reassured because the programme will, at long last, be able to be launched. It could have started as early as 2002.
We also wish to remind you that the measures in this programme are transitional ones and that the countries that have not invested in fire prevention would be well advised to do so before the review in 2006. We want the EU to find a happy medium at the next review, so as to strike a balance precisely between the two extremes: the countries of the North, which support subsidiarity in forest policy, and those in the South, which perhaps tend rather to knock on the door of the European treasury when problems arise.
Finally, where the projects are concerned, we would ask that one of the factors in the selection process be biodiversity, because although it is true that it is difficult to explain what biodiversity is, we are very well aware of how important it is in the forestry environment. Reforestation, for example, should take the form of restoring the forest biodiversity that was damaged, if not totally destroyed, in the fires this summer.
– Mr President, Commissioner, ladies and gentlemen, I would like to use this speech to welcome the progress made in the interinstitutional dialogue and the compromise which I believe has been reached. As at first reading, our group strongly supported the amendments tabled in Parliament, especially those of Mrs Redondo Jiménez, whom I congratulate on her work. These amendments concentrated on three central concerns of this new Forest Focus programme: the need to pay due attention to preventing forest fires, the need for the budgetary framework to be more open, and the need to pay clearer attention to the principle of subsidiarity.
We supported the bulk of the amendments, therefore, both those tabled by the Commission and the other proposals by certain fellow Members of this House, some of whom are members of my own group. News of this compromise is welcome. It follows on from the debate held here last February at first reading, and is especially pertinent given the heightened awareness of this issue in the wake of this summer’s disasters.
I would simply like to use this opportunity to remind you of some of the resolutions we have adopted recently. In September the European Parliament insisted on the need to continue pursuing an effective prevention policy against forest fires, and reaffirmed that the Community should promote monitoring and prevention measures, especially within the framework of the Forest Focus Regulation. It insisted on the need to reallocate to the European Union the same financial resources approved under Regulation No 2158/92 on protection of the Community’s forests against fire, particularly with a view to financing appropriate measures to prevent forest fires, such as lines, firebreaks, forest trails, access points and water-points.
Even more recently, during the October part-session, when we mobilised the Solidarity Fund, this point was reiterated. I welcome the fact, therefore, that the Council and the Commission have finally become more open to Parliament’s continual requests and have allayed one of European public opinion’s great concerns.
– Mr President, first of all, I wish to convey my thanks to Mrs Redondo Jiménez for the sound work she has done on Forest Focus.
Allow me to make it clear that we fully support that part of the regulation concerning protection against forest fires. I nonetheless consider the new parts of the regulation concerning soil strategy and the monitoring of biodiversity to be issues for each and every Member State. Forestry production in southern Spain and northern Scandinavia cannot be compared with each other. Finland and Sweden together account for 40% of European forestry production, and that is the backbone of the biggest export business in these countries.
Sweden has a forestry law that is a hundred years old this year. Most forests are now certified, which means that forest owners themselves take responsibility for biodiversity.
Responsibility at local level is best. The European Union cannot, on this issue, be controlled in its entirety from Brussels. The Member States’ national forestry strategies and laws must be all-embracing, and the individual forest owner must have control of what he rightfully owns.
– Mr President, as you know, countless regions of southern Europe were severely affected this summer by unprecedented forest fires. In its resolution on the effects of the summer heatwave, adopted on 4 September, a substantial majority of this House voted in favour of an amendment tabled on the initiative of my colleague Mr Savary, with the support of thirty-one Socialist Members, of whom I was one, insisting that the European Union be granted the same financial resources as it had under the regulation on protection of the Community's forests against fire, in particular so as to fund appropriate facilities to prevent forest fires, such as firebreaks, forest tracks, access points and water supply points.
Allow me therefore to express my delight that the Council, thanks I might add to the perseverance of our rapporteur, Mrs Redondo Jiménez, is now finally acknowledging, at least to some extent, that our arguments are valid. We will in fact be asked to vote tomorrow on two amendments that partially meet our concerns. We therefore note that a step has been taken in the right direction. For all that, is it sufficient? Forest fires should remain one of our political priorities, one of the symbols of the solidarity between northern and southern Europe. I very much hope, therefore, that during the Commission's evaluation exercise in December 2005 the issue of an independent, European budget line, devoted to preventing forest fires, will again be raised, and that this will be done in close cooperation with all of the stakeholders, first and foremost the foresters.
We ought therefore, without prejudice of any kind, to consider whether the choice that is being made today is not to the detriment of a general safety policy, a policy that had proved to be very effective and was a visible sign of the European Union's presence in our regions.
Mr President, the change in the definition from "forest ecosystems" to "forests" is a step backwards scientifically, in that "forest ecosystem" is scientifically a much fuller term. In addition, a forest ecosystem does not qualify as such merely by reason of the fact that it measures half a hectare; a set of criteria and preconditions are needed in order for an area to qualify as a forest ecosystem. Moreover, the report makes no reference to forests which have shrubbery and where trees account for less than 10%. Tens of millions of acres of forest ecosystem in my country, which are today protected by Greek legislation and are a basic protected factor, according to recent announcements by the government on the bill which, basically, brings Greek legislation into line with the proposed directive, are in danger of becoming the object of exploitation, with incalculable consequences on the forest ecosystem, on the subsoil, on water retention and on preventing floods and enriching the water table.
Any so-called forestry policy to date – and I quote my country as a typical bad example – has failed to address the basic problems of forest ecosystems; on the contrary, they have contributed to the privatisation of the forests, hence the large number of arson attacks, given that we are talking about fires, the rapid appearance of big business and speculation in ecosystems of huge size and importance, such as national trust lands and so on, and appropriations and changes of use, in the aim of stepping up speculation by making use of them for tourist and housing purposes.
Finally, mere lip service is being paid to a greater interest in forest ecosystems; in fact, the application of more general policies and economic options is hardening, with more suffocating control and complete indifference as to the peculiarities and actual requirements of the forest ecosystems of the Member States, again serving speculation by big business.
– Mr President, I wish to thank Mrs Redondo Jiménez for her splendid work in drawing up the report on the Forest Focus programme. It is excellent that the European Union is taking this important step to improve the condition of our forests and support a better and diverse forestry policy in all the Member States.
For the Nordic countries, and Finland in particular, forests are especially important for recreation and the economy but also for nature conservation. The forests in the EU Member States are very different from one another owing, for example, to local natural conditions. The social significance of forests and the principal reason they are needed also vary in different parts of Europe.
Last summer we saw what sort of massive destruction forest fires cause. I am glad that Parliament has now also given attention to forest fire prevention in addition to monitoring activities. In particular I would like to express my support for Amendment No 19, which concerns the status of the Standing Forestry Committee. In my opinion, the Standing Forestry Committee should be involved in this programme and take account of coordination of forestry issues at EU level. The forthcoming enlargement of the EU will also mean the coordination of forestry policy will have to be improved. There are big differences between the current and the new Member States with regard to the forest ownership structure, and in the promotion of private forestry, for example, we Finns could be active in offering expert help to the countries of Central and Eastern Europe, on the basis of our experience. Amendment No 4, which emphasises the multifunctional role of forests, is also welcome in my view. This is important, just as Amendment No 15 regarding compliance with the principle of subsidiarity is, because they both highlight the differences between forests and our regional and climatic conditions.
The scheme quite rightly supports national forestry policies in Member States whilst respecting the specific ecological characteristics of the remoter regions of the EU. In future we have to stress the primary importance of national measures and the rules relating to the management of forests. The creation of norms and regulations governing the management of forests must in future, I think, fall within the powers of decision of each Member State. In this respect I also want to support the view of my colleague, Peder Wachtmeister, that the sustainable use of forests and decision-making in forestry matters are above all the responsibility of the forest owner.
– Mr President, ladies and gentlemen, Commissioner, our forests are an invaluable and irreplaceable part of the heritage of humanity and of all living things. Protecting and preserving them is essential to our survival. We all know how important forests are to the planetary balance, to biodiversity and to economic activity, not to mention the aesthetic and environmental benefits they bring.
Europe is concerned about the future of its forests and must start by using the way it protects its woodland areas to set an example. This applies from the Mediterranean to Scandinavia, since the problems of our forests know no frontiers. The Forest Focus Regulation seeks to draw on the experience of two previous regulations in order to create a long-term monitoring system designed to assess the state of the European Union’s forest ecosystem.
It also reveals lofty ambitions, aiming to embrace fields such as pollution, climate change, biodiversity, natural resources and soils. This is all well and good, but the regulation did have two weaknesses. The first was the cut in the total funding for achieving these lofty ambitions, a cut rendered scarcely less swingeing by the compromise obtained. The second weakness was the sacrifice of the fire prevention measures recommended for rural development programmes. The reintroduction of the fire-fighting dimension appeases us: progress has undeniably been made.
The Commission promised that when it presented its communication on forestry strategy, as it is scheduled to do by the end of this year, it would include a proposal on plans for protection against fires. It goes without saying that that was not enough for us. Mr President, ladies and gentlemen, Commissioner, our particular sensitivity to the issue of fires is understandable. The images of last summer’s towering infernos, which left a swathe of destruction in their wake, especially in Portugal, are still very vivid for us. The memory of such flames cannot easily be snuffed from the mind, or from the landscape.
– Mr President, forest fires are indeed a scourge which destroys thousands of hectares of woodland throughout the European Union every year, especially in southern countries. As we know, not only was this year no exception to that rule, but the situation reached tragic proportions in southern countries, and especially in Portugal, where 20 people died, 45 000 lost their sources of income, and it is estimated that more than 11% of woodland was consumed by the fires. The total cost is more than EUR 1.3 billion in direct damages.
This disaster provides ample proof that the European Union needs to promote measures for fighting forest fires, particularly at the level of prevention. A large majority in the European Parliament used the resolution of 4 September 2003, on the consequences of the summer heat wave, to indicate that that was its understanding of the situation. That resolution asked not only for more funds to bolster the Forest Focus programme, but also for the inclusion in that programme of adequate prevention measures consonant with the actions laid down in Regulation No 2158/92, which expired on 31 December 2002.
I would also like to remind you that not all the fire prevention measures included in that regulation are covered by the forestry-related actions laid down in the recent Regulation No 1999/1257, on rural development. I mention this because continuity is important in relation to prevention measures, which are even more urgent under the present circumstances. The rapporteur rightly reiterates her insistence on including the prevention-related amendments tabled at first reading and then rejected by the Council. She also asks for an increase in the amounts for financing the Forest Focus programme. These are positive proposals which should be adopted once more by this Parliament and which I support. Moreover, I regret the fact that the final compromise does not consider all of these measures together. I feel that the need to preserve the heritage of our forests, combined with the high-risk situation of many woodland areas, means that the Council must accept these amendments, tabled by Parliament, on prevention and financing.
Mr President, first I wish to congratulate Mrs Redondo on her work and efforts and on the passion with which she has supported the obvious.
No wise man would deny that the value of forests is priceless. They have an environmental, a climatic, a health, an economic, a social, a cultural and, still more, a historic value. So when you have something which is priceless to look after, it is unacceptable to make comprises as regards the economic dimension of what you have to look after and the measures you take. Allow me to remind you that, 5 000 years ago and more, the ancient Greeks had put the care of the forests into the hands of the gods, while we compromise on what funds we shall make available – more or less – to save and look after this priceless, God-given treasure.
In all events, we must nonetheless be decisive in recording both the state of the forests and the information which is needed so that we can identify the cause of fires. We must fight the causes at their root if we are to be able to save the forests. We need to make an effort to increase citizens' sensitivity in the approach to and use made of forests. We must make provision for measures which will not allow fires to break out or to spread if they do break out. We must look after the forests and, finally, we must realise that forest fires do not obey the Schengen regulation. They pass borders without any control and the fires themselves have no borders. That is why there must be very close and very efficient cooperation between countries which belong to the European Union and others which do not belong and we must help each other to bring about the best possible result.
– Mr President, in the wake of the fires which ravaged Portugal last summer, laying waste more than 10% of the country, it has become increasingly obvious that the disaster could have been avoided, to a great extent, by means of effective prevention measures. It brings to mind the old proverb, ‘prevention is better than cure’. During his visit to the regions affected by the fires, Commissioner Barnier himself drew attention to this consideration. It has become abundantly clear that we need monitoring systems, but above all that we need to guard against the causes of woodland decline. Only by studying the causes and their effects will we be able to mount a relentless campaign to fight the fires. The prevention measures, therefore, aim to reduce the size of the affected areas, fight the causes of fire and monitor our forests. The European Union cannot content itself with monitoring the fires and taking action after the disaster has occurred. What is needed is a real prevention policy. The task, then, is not to impose unwanted measures on Portugal, but rather to devise tangible, robust courses of action that are compatible with the national forestry strategy currently being devised.
I would argue, therefore, that prevention should form an integral part of the Forest Focus programme, regardless of the regulation on rural development. When dealing with an issue as important as forests, one of Europe’s treasures, one cannot consider skimping on a few pennies. With a view to financing these prevention measures, therefore, I have already proposed increasing the amounts in the European Union’s general budget, by means of the financial perspective for the period up to 2006. No preventive measure can truly come into operation unless it is supported by adequate financial resources.
Finally, I could not end this speech without congratulating the rapporteur, Mrs Redondo Jiménez, for the sensitive manner in which she has dealt with what is a most delicate issue for Portugal.
. – Mr President, I should like to thank the honourable Members for all their interesting and important comments. Mr Folias, you are absolutely right that we cannot trust the gods to take responsibility for the forests. This summer's events – with such huge forest fires in Portugal and other countries – demonstrate that. I can, of course, see the link to climate change, where I guess the gods are crying over what we are doing to this planet and to our climate.
A second reading agreement is needed to ensure the continuity of the measures which have been carried out over a period of more than 15 years. A loss of one year over the monitoring of forest fires and the air pollution effects on forests would of course mean an information gap which can only be filled after several years of additional efforts. This must be avoided. The compromise approach would give the European Commission the time to reflect – together with Member States and stakeholders – on ways in which forest fire risks might be minimised, and on the possibilities of improving prevention measures in the most appropriate way after 2006. In this sense, I would encourage Members of the European Parliament to support the compromise proposal which aims to reach broad consensus. I should like to thank both the rapporteur and all Members once again.
– Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
– The next item is the report (Α5-0335/2003) by Mr Maaten, on behalf of the Committee on the Environment, Public Health and Consumer Policy, concerning the quality of bathing water.
. – Mr President, the hot summer weather all over Europe saw bathing sites visited by tourists and by local people who enjoy the pleasures of bathing in clean water. Unfortunately, there are some risks linked to bathing in natural waters.
Bathing waters may be contaminated by bacteria which originate from households, hotels or maybe office buildings. Agriculture may also be a source of contamination and cattle and livestock can pollute rivers and lakes. As a consequence, where they are placed at risk bathers may contract gastro-enteritis, ear or eye infections, or even more serious illnesses.
To reduce the risks related to bathing, a bathing water directive was introduced in 1976. This directive has performed particularly well, and nowadays almost 95% of Europe's bathing waters conform to the quality standards it laid down, as opposed to only 60% ten years ago. Still, we have to look to the future.
The current bathing water directive is based on health and hygiene standards from the 1960s and these have since evolved. Social standards have also changed and these days public information and involvement have become cornerstones of good governance. The legislative-style approach at the heart of the 1976 directive is outdated, since it is based only on monitoring and on measuring, not on the proactive and sound management of bathing waters.
These are just a few of the reasons why the Commission organised the long and thorough public and stakeholder consultation and came up with a new proposal for a bathing water directive which seeks a common and comparable level of protection for all EU waters and all bathers, whether in major tourist resorts or in traditional local bathing sites.
This new proposal supports the concept of beach management and public information and participation, but most of all it stands for stricter health standards, thanks to which our children will be able to bathe in safer waters, reducing risks of illness linked to bathing.
.  Mr President, as the Commissioner rightly stated, the current bathing water directive, dating back to 1976, is out of date. It is an inflexible directive based on obsolete data. However, we have to admit that this old directive is popular among Europeans, and indeed, the Commissioner was right to point out that it has been successful.
It is clearly thanks to this old directive that much of the bathing water that was polluted not so long ago is now much cleaner. The proposal for revision, submitted by the Commission, is more flexible; it takes the inflexibility out of the existing directive and is, as such, an improvement. Of the nineteen parameters that were required for measurement in the old directive, only two remain, which is actually adequate to achieve the result that is required.
Since 1976, which is before the European Parliament was directly elected for the first time, our thinking about the environment, but also about issues such as subsidiarity, has, of course, fundamentally changed. We should, therefore, question whether the Union should, in fact, decide about what the quality of bathing water should be, whether Europe is better equipped than the Member States to do this, and whether there is a cross-border effect.
During the initial discussion in the Committee on the Environment, Public Health and Consumer Policy, I called these aspects into question and I have to say that the Committee on the Environment, Public Health and Consumer Policy answered 'yes' to all of those questions and affirmed that it is necessary to uphold such a directive and to improve it. My own group does not agree with this and has therefore tabled an amendment. In any case, this forces us to revisit this question of subsidiarity. Moreover, the committee itself was also somewhat confused. After all, in the directive, reference is made to the interests of tourism, but this also touches upon an internal market directive, while surely, as everyone knows, we are dealing here with a directive that should actually protect public health. However, the legal basis of the directive is the environment. In short, there is confusion all round. In actual fact, I am wondering whether it is not simply the case that we are keeping this directive, not because of a need, but simply because it is there.
The provision of information is crucial. There is no doubt in my mind too that here lies an essential European task, namely consumer protection and information which should be more easily accessible to bathers and users of bathing water. This can be done via the Internet, but I myself do not always have my laptop on the beach, so alternatives will need to be sought to make it obvious to bathers whether the water is clean or not. In this context, the system of smileys, for example, proposed in the Committee on the Environment, Public Health and Consumer Policy, strikes me as excellent. It should be up-to-date information, that is, not last year's information, but current, weekly information, because this would actually be of some use to bathers.
This information must be universally accessible. We could copy the example of the blue flag. Although this is not an EU initiative, it is nonetheless a well-known, popular and effective system. The drawback of the blue flag is that it is only introduced upon application and as such, cannot be found in bathing sites that have made the conscious decision not to apply for it. In addition, blue flags cost money.
The question is whether the quality of bathing water will improve purely on the basis of this improved information. Take the blue flag as an example, and see how it upsets bathing sites when they lose their blue flag. Would this not have a better effect than tightening the standards all the time? The proposed higher standards are, in my view, rather open to question anyway. Both the EU's own scientific committee and the World Health Organisation take the view that it is, in fact, impossible to establish scientific standards at international level, given the huge national differences. As a result, the higher standards are somewhat questionable.
Above all, I feel sorry for those governments who say that they are in favour of higher standards as long as they do not need to adhere to them. I understand that this is also an argument that is heard in different quarters in the Council. I think this is wrong. If they say that they want stricter standards, fine. But they should, of course, adhere to them too. Those stricter standards mean that, for example, in the United Kingdom, or in my own country, the Netherlands, 30% of the bathing water that is still considered good would then become 'bad'. What will the Commission do then? Will we be inundated with infringement proceedings? Will we be closing beaches? Are we not more likely to run the risk that such beaches will simply no longer be designated as bathing water, while people continue to swim in it?
The public health effect is therefore not achieved by prescribing higher standards. As far as this is concerned, we would have also preferred a cost-benefit analysis by the Commission. Where, for example, are all those sick tourists now on which these higher standards are based? According to scientists, these sick tourists should be around, but we have not seen any of them, not even a glimpse. The question is whether we have found a solution to a problem or whether we have created a problem for a solution that was there all along. It remains, of course, to be seen whether the new Member States can meet these old standards, never mind the new ones.
Finally, I should like to say that I am pleased with the compromise tabled by the Committee on the Environment, Public Health and Consumer Policy. It leads to better information to bathers and to other recreational users, better bathing water quality and also to deregulation and simpler legislation. Together with the improvements introduced by the Commission, I think that, on balance, we will arrive at improved legislation after all, on the understanding, of course, that Europe should legislate in this area.
– Mr President, ladies and gentlemen, bathing water is making waves. Every year, at the onset of summer, the Commission draws up, on the basis of the 1976 directive, the survey of bathing waters. Not only does the European public take note of this information, but over two million visits are also made to the relevant websites. It is an established fact that bathing waters have become substantially cleaner right across Europe. In 2002, despite positively diluvian rainfall and flooding, as much as 98.5% of Europe’s coastal waters complied with the directive’s specifications. There are several reasons why it makes sense to revise the directive after over a quarter of a century. Scientific and technical knowledge have expanded at breakneck speed, any revision is to draw on the experience of up to twenty-six years of applying the directive in practice – dependent on the length of time the country has been a Member State of the European Union, the water framework directive is to be harmonised with the bathing water directive, protection of the health of bathers is to be further improved, and, last of all, the simplification of the existing laws is worth striving towards.
My group shares the Commission’s intention to improve the quality of bathing water. Bathing should be promoted as a sensible leisure activity, as should the use of bathing waters for tourism in all our Member States. It is evident from what is now many years of experience that the greatest dangers to human health when bathing are presented by faecal matter finding its way into bathing waters as a result of inadequate treatment of waste water or from stock rearing. The new rules are intended to reduce from 19 to 2 the number of parameters to be measured and to treat intestinal enterococci and as leading indicators; these two standards are to be made substantially more rigorous, but, by way of contrast, chemical parameters are disregarded and are no longer to be measured, as they are governed by other directives. Samples are to be taken less frequently if a constantly high level of water quality is found over a period of three years. The quality of bathing water is to be ascertained on the basis of changes over the past three years and no longer on the basis of one single year, so one-off eventualities – such as poor weather conditions – will be less markedly apparent. These factors would also reduce the costs involved in implementing the directive in the Member States.
Our group also sees it as important that the provision of information on water quality should be improved, and that it should be more extensively disseminated via the media and the Internet. With that in mind, we endorse the Commission’s objective and also the amendments tabled to that end. Our amendments, however, are intended to bring about objectivity and simplicity and, above all, to avoid further increases in costs; hence, we do not want leisure activities to be included, and the management policies required strike us as every bit as over-the-top as the newly-introduced bathing water profiles These measures will help make matters simpler in so far as they dovetail with the water framework directive; otherwise, our group takes the view that the principle of subsidiarity requires that local and regional circumstances be taken into account and dealt with in a flexible way. Some of the Commission’s proposals already run counter to these considerations, but a number of amendments from the Committee on the Environment, Public Health and Consumer Policy even more so, and so we want to vote against these items. I see it as important that all the Member States have gathered a great deal of experience, and I take the view that we should stop trying to reinvent the wheel.
Mr President, first of all, I should like to say thank you to Mr Maaten for his constructive cooperation on this matter. I should also like to say thank you to the Commission, which I think has come up with a very balanced proposal for the new bathing water directive which takes account of developments over the last 26 years. I think it is right to limit the number of parameters, and I also think that the correct limit values for bacteria content have been found.
I also think that we in the committee have adopted some improvements, and I should like to draw attention to a few of these. We have secured a sound context in the shape of the water framework directive and, above all, we have ensured that there is reliable, comprehensible information for people, including bathers, about the quality of bathing water without our rushing into having enormous flag displays on our beaches. I also think it is right also to include other leisure activities, such as windsurfing, in the directive. A lot has happened in the 26 years since the first bathing water directive was drafted. I think that the new directive has been designed in such a way, and with such a code of practice, as to enable the individual Member States reasonably to administer it.
The last thing I want to emphasise is that a majority of us in the committee reached the view that the bathing beaches or bathing waters concerned must be those that attract large numbers of bathers so that, in this case too, we support the Commission’s definition of what kind of bathing waters we are talking about. I think that this rule too is one that the national authorities will be able reasonably to administer.
I should like to warn against two of the amendments tabled. The first is Amendment No 19 on transitory contamination. It is a proposal whereby the authorities would now be able to disregard water samples, even if they revealed contamination and health hazards, if the same authorities simply choose to characterise the contamination as transitory. The arrangement would mean that bathers would be in danger of being told that the bathing water in question was of good or excellent quality, even if the water were in reality contaminated. This would be an impairment of the directive, and I hope the proposal is not adopted. I understand that transitory contamination is partly a Scottish problem, and I think that, if there are problems on some Scottish beaches, these should be solved in Scotland, rather than have the reduction in bathing water quality extended to the whole of Europe.
The second proposal to which I wish to draw attention is Amendment No 76 concerning the definition of bathing water. It is a definition that would lead to the authorities having to go out on a daily basis to count the number of bathers on the beaches. There would have to be more than 100 bathers a day for at least 20 days a year. I think this amendment should be rejected for a number of reasons. First of all, it would involve giving unduly detailed direction to the Member States in a way that would be entirely contrary to the principle of subsidiarity. Secondly, it would, in my view, be practically impossible to administer. Who on earth would count the bathers every day out on the beaches of Europe. I would say that, if this proposal is adopted, we shall simply be a laughing stock throughout Europe.
Mr President, the quality of bathing water has improved. The water is better and cleaner in the Netherlands and in the rest of Europe. A new bathing water directive is now before us with less red tape, with only two parameters left, but with stricter standards, which is to be welcomed. The Committee on the Environment, Public Health and Consumer Policy has struck sensible compromises. Mr Maaten, the rapporteur, wanted, and still wants, to abolish this directive. Fortunately, the Liberals are on their own with this view. Europe is more than a market and currency. The Netherlands will need to make an effort to comply with both the old and the new directive, and take action instead of moaning. Thanks to the warmer climate, people will swim more frequently and other types of water recreation will also be introduced. The amendments tabled by the Committee on the Environment, Public Health and Consumer Policy are good, except for Amendment No 19. For the sake of a few hundred Scottish sheep, there is a huge loophole in legislation. Intensive farming in the Netherlands also suffers from the spread of disease during heavy rainfall. In the Netherlands, the cows became ill and measures were taken. This should be our response, and not an enormous loophole in what, let me add, is also sound legislation.
Mr President, this is an appropriate time to discuss the Commission proposal. The old directive took account of pollution levels that, fortunately, no longer exist. Ninety to ninety-five per cent of bathing water complies with the standards. It is time we moved the bar up a few notches and looked for new challenges. Accordingly, I support the tightening of the standards and do not back the rapporteur's proposal to weaken them. After all, even with these new standards in place, 1 in 20 bathers fall ill, so the standards are certainly not too high.
The Commission proposal also contains less successful features, one of which is the definition of 'bathing water'. Water becomes bathing water when a large number of bathers are in it. It is not clear what constitutes a large number. The Spanish costas are peopled by tens of thousands of bathers, the Finnish lakes by a few individuals. Yet, both must fall within the scope of the definition. The Commissioner could perhaps explain how this should be done in practice.
Attention still needs to be given to how the public are to be provided with information. The Commission's website is, in itself, a good initiative, but who takes their computers with them to the beach? This is why the placing of signs with information at the relevant locations – although labour-intensive in terms of maintenance – is the best solution, because it will reach the highest number of bathers.
– Mr President, first of all, I should like to congratulate the rapporteur warmly on the conclusion in his explanatory statement.
He states, namely, that proactive water policy has a positive impact on the well-being of recreational water users, and I could not agree with him more. He also ties this in with a better provision of information for the recreational water users. I think that the directive should definitely be revised in this area.
Casting my mind back, however, I notice that we still have problems with the old bathing water directive. I still remember the nightly debates in the Dutch Lower Chamber, when we discussed the introduction of the then directive. It has to be said that, at present, infringement proceedings are still pending against the Netherlands by the European Commission, because the quality of our inland bathing waters is not up to standard.
There are also major discrepancies in Europe. In the Netherlands, there are 557 designated inland bathing waters, in Great Britain only eleven; there are nine in Ireland and four in Greece. Stricter quality is now being enforced – I have nothing against stricter quality – and Parliament would like to extend the directive's scope to include all forms of recreation. However, if we want to protect all recreational water users who ingest water at European level, then I think we are going one step too far, even if I would want to give these tourists, these recreational water users, these bathers nothing but the best quality.
With these higher standards, I think that many of our bathing waters will no longer receive the 'bathing water' label, at any rate not in the Netherlands. I think, then, that we should all take another good look at the amendments and ask ourselves how much we would exactly stand to gain from them. Things have to improve, we need better information and more streamlined legislation, but I think that the introduction of higher standards at this moment in time, given the proceedings that are still pending, is taking matters too far.
– Mr President, the Commission’s proposal for a directive concerning the quality of bathing water will be an improvement on the current situation, as has been said here, but there are still problems attached to it. The question remains as to how we take account of the fact that bathing waters and bathing facilities vary from one European region to another.
In the Commission proposal a bathing site falls within the scope of this directive when a large number of people go there. It has already been said here that it is quite difficult to say what a large number actually means: a large number where there are a lot of people, or a large number where, for example, there are 20 kilometres of beach per inhabitant and public right of access? How, moreover, do we define a bathing site and ensure that attending to measurements and water quality does not become too bureaucratic? My friend, Torben Lund, here thought it absurd to have a proposal that defines a bathing site according to how many bathers go there, and according to which the authorities must define it as a bathing site. In my view, it is just as absurd for the Commission to take Finland to court because measurements have not been carried out there with respect to some beach that everybody knows to be clean, and where the quality of the water is even known to be excellent, just because the definition of a bathing site has these problems associated with it.
I hope that this kind of flexibility is brought to the directive in the proper way, but at the same time I hope that these issues of public health with regard to the citizens of Europe are also taken proper account of in this directive.
– Mr President, what constitutes good quality bathing water, and who should decide? These are the kinds of questions that arise from the Maaten report on the proposal for a directive concerning the quality of bathing water.
Bearing in mind that neither public health nor tourism are Community competences, but remain the competence of the Member States, does Europe have to legislate on this matter and on what basis? In my opinion, the only argument in favour is that the public is better informed. But why make the microbiological thresholds more stringent while not providing for any threshold for chemical quality? It is also important to underline the difficulty of compiling an inventory of all sources of pollution, particularly in estuaries, which are located at the outlets of very large catchment areas drained by rivers.
Why extend the directive to water sports and other recreational activities? Is the intention, in the long term, to ban surfing, windsurfing, kayaking and rowing because the water is deemed to be unsuitable for bathing? These activities are often enjoyed in places other than in bathing water and sometimes out of season. Why centralise the data on the Commission site, which seems to be costly and of limited benefit? Who takes their computer with them on holiday to find out whether they can bathe within microbiological safety limits? Local radio and the traditional display signs, which are easy to update, are, in my view, quite sufficient to inform the general public.
Finally, the proposal to define a beach as a place usually visited by more than 100 bathers for at least 20 days during the bathing season is bordering on the ridiculous. Who is going to be counting? As usual, of course, no one is mentioning the cost of the measures or the substantial economic impact that a ban on bathing would have. It is not up to the directive to set out the cases in which bathing will be prohibited, as this decision should be the exclusive competence of the Member States. Even if it does make waves, we should respect subsidiarity, all the more so when the WHO has just published a practical guide to bathing water which could serve as a reference for the Member States. That is why we will be supporting the proposal to reject the directive.
Mr President, I should like to congratulate the rapporteur and the shadow rapporteur on the work that has been done on this sensible and welcome proposal. We should bear in mind that it is a bathing waters directive, not a recreation directive, so we should not venture into the deeper waters of boating and deep sea diving: we should instead restore it to what it started off as – a bathing water directive.
It is also right that we look at seasonal bathing and do not try to cover the whole year. We should look at places where bathing actually takes place and where that is so designated by a Member State. It is sensible to simplify the two key tests relating to public health – on gastro-enteritis and e-coli. It is important too that there be flexibility where temporary and atypical pollution takes place. That is an improvement that has come from the committee.
We should also be careful to give proper attention to the cost/benefit analysis because some quite large sums of money are involved – the cost to my country would be EUR 8.8 billion, albeit over 25 years.
We should bear in mind that public information is important if we are going to have public confidence, and the blue flag has gained that confidence: we should be careful not to damage it. I am pleased we have not gone for the multicoloured flags. I gather that we are now going to consult on smiling faces: if we end up with the happy, smiling face of Mrs Wällstrom looking down on Brighton beach, I am sure that will be a boon to mankind, but it must stand alongside the blue flag.
Lastly, the question of radioactivity is perhaps not one for this measure, as one of the amendments suggests. There are, after all, rocks with natural radioactivity close to beaches and we do not want everyone to have to go swimming with a Geiger counter in their swimming trunks, or indeed swimming trunks that turn black if they meet any radioactivity!
I would like to concentrate on an important amendment which has been mentioned in this debate, namely Amendment No 19 on the conformity and control of transitory contamination. It is critical for me as a Scottish representative in the House.
In south-west Scotland, the Irvine and Aire river valleys are particularly susceptible during times of heavy rainfall – in flash floods during the summer months, for example – to failing to meet the micro-biological standards for good quality during those few, rare days. This does not mean that beaches in Britain are hotbeds of pollution. It means we need flexibility in measuring and sampling to deal with these natural occurrences.
Amendment No 19 introduces a two-part system of management action. Its purpose is to bring the Commission's proposal into line with the approach adopted in World Health Organisation guidelines for recreational use. The guidelines acknowledge that the tighter standards proposed by the WHO would be breached under some circumstances, i.e. heavy rainfall, and include an allowance to discount samples during these periods, provided that management measures are in place to protect bathers.
The amendment encourages authorities to take preventive action where possible to protect bathers from exposure to pollution. The Council of European Municipalities and Regions has also backed Amendment No 19, and local government wants to see bathing water quality improve by introducing more flexibility into bathing water rules.
Mr President, the Commission’s proposal contains some good features in the form of more stringent requirements concerning bacteria content, with a maximum of 500 Escherichia coli per 100 ml and 200 intestinal enterococci per 100 ml. The sampling frequency recommended by the Commission is not, however, sufficient and undercuts the current arrangements in Denmark. The bathing season is set at three months in Denmark. The Commission’s proposal would mean the number of samples we take each season falling from ten to two. In the quest for clean bathing water, it would clearly entail a reduction in safety.
It is, however, with pleasure that I am able to observe that quite a few of the amendments tabled by the liberal rapporteur, Mr Maaten, disappeared in the course of discussion by the Committee on the Environment, Public Health and Consumer Policy. Mr Maaten’s jolly proposal concerning definitions of bathers and bathing water and a colourful range of star-spangled flags on the beach has fortunately disappeared. It saves Parliament from becoming still more of a laughing stock in the eyes of the public.
The rapporteur’s report gave rise to 124 supplementary amendments by fellow MEPs in the Committee on the Environment, Public Health and Consumer Policy, but the many amendments to Mr Maaten’s proposal also show how a political group can waste a huge amount of MEPs’ time. I am unable to support the report’s proposal to include other leisure activities in the definition of the framework for the bathing water directive.
– Mr President, it is clear that the increasing mobility of Europeans, tourism and, let us face it, bathing habits, mean that the beaches of Europe, the beaches of my country, Spain, which 50 years ago were half empty, have now filled up. Not only with tourists, either: the local people also bathe on their beaches, something they did not do 50 years ago.
All of this means that the citizens of Europe aspire to having the same quality of bathing water, regardless of the country or location they are swimming in. I therefore believe that the Commission is right to propose – and of I believe it is extremely timely – this greater control of bathing waters, better information for users and also improvements in the quality of those waters in cases where it is advisable or necessary.
The relationship between risks of various infections and water quality has been demonstrated beyond all doubt. If, therefore, by means of this directive we can contribute to reducing the risk of contracting infections or other types of illness, our efforts will have been worthwhile.
Having said this, however, I believe that here also we must apply a cost-benefit analysis and not try to use a sledgehammer to crack nuts. In this regard, there are certain aspects of certain amendments to this directive which I believe to be entirely out of context and unnecessary. One of them is the issue of physical and chemical parameters: they are not important in terms of water quality; only microbiological parameters are important. The rest is an aesthetic issue, but not a health issue. Introducing these parameters would enormously complicate the application of the directive and, furthermore, would make the framework directive which already deals with these issues redundant.
With regard to information, I believe it is absurd and unacceptable to indicate the specific languages in which the information must be provided. I believe that each Member State will indicate the language or languages appropriate for this purpose.
Finally, on another issue which has been debated, in relation to parameters, I entirely agree with the use of those parameters indicated by the WHO and I fully support my group’s position.
– Mr President, the proposal for the new bathing water directive that we are now discussing unfortunately has the same fundamental defect as the previous directive, namely a very vague definition of what is meant by bathing water. One consequence of this has so far been that the Commission has been able to come up with its own interpretation of the concept, ‘a large number of bathers’. It is thus unsatisfactory in terms of legal certainty for the new directive not to contain simple and clear information, either.
It is also noteworthy that the directive does not take any account of the extremely varied conditions that apply in different Member States. In Sweden, we have, for example, 1932 miles of coast and 95 700 lakes with a surface area in excess of one hectare. Furthermore, we have the legal right of access to private land, which in principle means that everyone residing in our country has access to these bathing waters.
Support for Amendment No 76 means yes to a simple, clear and, so too, legally certain definition. Nor should there be a negative effect upon Member States with basic conditions different from those in the countries of northern Europe. It should thus be possible to apply the directive throughout the EU.
. – Mr President, I should like to make some comments on the amendments tabled.
First of all, I thank Members for their comments, which I read as support for the basic philosophy and structure of the proposal. Actually, both Parliament and Council also confirmed their support in negotiating the Sixth Environmental Action Programme in 2002. I also thank Members for not bringing into question the health standards which the Commission has proposed.
The Commission cannot accept narrowing the scope of the directive via Amendments Nos 5 or 76. What counts is the importance of a bathing site for a local community. People in northern or non-tourist regions also have the right to bathe in safety. The Commission therefore disapproves of limiting the scope for bathers to one hundred per day and restricting the scope for watersports to one hundred metres.
Although the Commission appreciates that many MEPs have attempted to improve the integration of the water framework and bathing water directives, the Commission cannot agree with all amendments concerned. Amendments Nos 3, 4, 16, 21 and 33 are unacceptable because they create redundancy between the two directives. Good chemical status is already covered by the water framework directive and we do not have to duplicate that. In some cases, waters can be of excellent quality for bathing without having a good ecological status.
Nevertheless, the Commission accepts in principle Amendment No 32, which extends the bathing water profile by adding elements such as hydrological characteristics in relation to the water framework directive. However, it must be kept in mind that the scales of both directives are very different. The water framework directive applies to river basins, whereas the bathing water directive has a very local scope.
The Commission believes that the basis of good bathing water management is found within a well documented and updated bathing water profile. The Commission cannot, therefore, accept amendments like 43 and 44, which reduce the knowledge and control of bathing waters.
The Commission welcomes Amendments Nos 8, 11, 14, 17, 18, 20, 34, 35 and 36 concerning bathing water management, public participation and information to the public. However, the Commission would prefer to leave to subsidiarity the choice of symbols and logos depicting bathing water quality and therefore does not want to take on board Amendments Nos 21 and 27.
On Amendment No 19, I would like to say the following: the Commission is open to a certain amount of flexibility on bathing waters which suffer from predictable and manageable short-term contamination. However, flexibility should not undermine the credibility of the directive. Bathing waters which suffer from occasional and short-term events should be identified as such to the public. It is also important for the evaluation of EU bathing sites that no bathing water remains in conformity if the pollution is neither properly identified or mastered. As regards Amendment No 19, the Commission rejects the levels proposed by paragraph 2, the unlimited exclusion of samples in paragraph 3(a) and the almost unconditional conformity as proposed in paragraph 5.
I regret that some amendments aim to increase the risks people will face when bathing. Amendments Nos 62 and 66 both increase the risks of illness from 5% to 9%.
The Commission is aware of the need to adapt legislation to technical and scientific progress and welcomes Amendments Nos 28, 29 and 30 on the revision and adaptation of the directive. In this context, the Commission has just launched a call for proposals under the Sixth Framework Programme calling for projects on virus detection techniques in bathing waters.
In conclusion, the Commission can accept, to a greater or to a lesser degree, 32 amendments of the 76 amendments tabled. I therefore look forward to the results of tomorrow's vote.
I should like to conclude by expressing my thanks to the rapporteur, Mr Maaten.
– The debate is closed.
The vote will be tomorrow at 11.30 a.m.
– The next item is the report (A5-0290/2003) by Guido Sacconi, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council decision on a monitoring mechanism of Community greenhouse gas emissions and the implementation of the Kyoto Protocol (COM(2003) 51 – C5-0031/2003 – 2003/0029(COD)).
. – Mr President, honourable Members, I address you today in the knowledge that a compromise package aimed at securing a first reading agreement is on the table. Accurate monitoring of greenhouse gas emissions is vital to give us an overview of how effective EU policies are in reducing greenhouse gas emissions and what more needs to be done to meet our Kyoto targets. This decision is an important further step in implementing the Kyoto Protocol and in ensuring that the Community delivers on all its commitments under the Protocol. Let me extend my thanks to the rapporteur, Mr Sacconi, and his colleagues in the European Parliament, who have worked hard to enable a first reading agreement to be reached on this decision.
Reaching agreement at first reading stage will enable this decision to enter into force quickly and be implemented by the Member States and would be a further concrete demonstration of the Community's commitment to addressing the problems of climate change.
Finally, of course, I warmly encourage Members of the European Parliament to support this possible deal.
.  Mr President, since 1992, the international community, or a substantial part of it, at least, has been reacting to and combating one of the greatest environmental and economic challenges facing mankind: climate change. As we know, it is the most significant global issue in the area of environmental sustainability and is having disastrous effects not only on the climate but on ecosystems and plant and animal species too.
The Union took up the challenge in May 2002, with the ratification of the Kyoto Protocol, thus demonstrating that the combating of climate change is one of its strategic priorities. In the decision ratifying the Protocol, the Member States agreed to fulfil their obligations under the Protocol jointly. In order to ensure that the Community as a whole succeeds in complying with the international legally binding commitments, they have agreed different emission reduction and limitation targets for each Member State. The Member States are therefore still responsible for reporting the data on annual emissions.
The proposal for a decision on which we are about to vote therefore establishes the necessary framework for ensuring the Community and its Member States meet the requirements on emissions reporting and accounting through an improvement of the quality and accuracy of the information provided on policies and measures adopted and on emissions and removals of all greenhouse gases, including methodological aspects.
Following the structure of the Kyoto Protocol and the United Nations Convention guidelines, different reporting requirements are to be addressed by distinguishing between annual and periodical reporting obligations. In addition, there are two provisions that are central to compliance with the commitments under the Convention and the Kyoto Protocol. These are the implementation and the periodical update of national programmes for limiting or reducing gas emissions and the transparent monitoring of actual and projected emissions.
Tomorrow’s vote will oblige the Member States to calculate and send the Commission data on actual and estimated gas emissions by 15 January each year, so that the actual progress made can be assessed and the Community can draw up annual reports in accordance with its international obligations.
The few amendments your rapporteur has made to the proposed legislation are aimed at rendering the mechanism even more binding and effective, especially in the light of the latest, barely encouraging, data that show an increase in greenhouse gas emissions in the European Union for the second year running. As Mrs Wallström said, regarding the proposed amendments – 18, to be precise – in the informal negotiations which took place with the Council and the Commission after the Committee on the Environment, Public Health and Consumer Policy had given its opinion, an agreement was reached which incorporated the essence of our amendments, including the amendments with the greatest political significance such as those concerning the necessarily and mandatorily supplementary nature of the use of flexible mechanisms with regard to the internal action plans which each Member State is to introduce and pursue in order to achieve its own greenhouse gas emission reduction goals.
Therefore, in tomorrow’s vote in the Chamber, we will be tabling a package of amendments on which agreement has been reached. I hope that Parliament will genuinely give fresh impetus to the measure, allowing the Member States to bring themselves into line with these rules quickly. I believe that it will also be a clear political signal with a view to a major event, next December in Milan, when we hope that more of the international community will ratify the Kyoto Protocol.
– Mr President, ladies and gentlemen, global warming is a phenomenon that we are all experiencing on a daily basis.
The heatwave, which affected us severely this summer, is a reminder of how serious the problem of greenhouse gas emissions is. We urgently need to find sustainable solutions to this problem. Clearly the European Union has to comply with the Kyoto objectives and above all contribute to ensuring sustainable development for future generations.
The proposal for a decision, to be put to the vote during this part-session, is an important piece in the European Union's regulatory jigsaw on greenhouse gas emissions. Apart from the environmental aspect, we have to bear in mind that governments and industry are the main players here. The text in question makes it possible to put in place an efficient and reliable emissions calculation and projection system, an essential precondition for producing an evaluation of the situation in Europe that can be passed up to international level.
At present, the information is still incomplete or inaccurate. As far as current Member States are concerned, too much information is still lacking, mainly on carbon sinks. The combination of environmental concerns, economic interests and governmental reluctance makes this a complex task, but we have been relatively successful in this case.
Nevertheless, I would draw Members' attention to a specific point, the flexibility prescribed by the Kyoto Protocol for determining the reference year for monitoring certain gases. We should distance ourselves from the Commission's proposal of 1990 as the sole reference year and stick to the Protocol, while waiting to see what amendments might be made, as has just been said. That apart, I would strongly encourage Members to vote in favour of this text, which provides a reasonable legal framework and an appropriate timetable, combining flexibility and efficacy.
– Mr President, right at the start I wish to thank my colleague, Guido Sacconi, for his excellent levels of cooperation in drawing up the report we are discussing. The fact that we can hopefully conclude the debate on the directive at first reading shows that the European Union wants to work seriously to slow down climate change. There has been excellent cooperation between the Commission, the Council and Parliament, and I believe Mr Sacconi’s personal input has been important in this.
The Kyoto Protocol lays down the obligations of the Parties to report on emissions. The decision on reporting in the EU, which goes back 10 years, has been an important basis for allowing us to reliably verify any negative trend with regard to emissions and create a framework to reverse that trend. It does not, however, adequately meet the obligations under the Kyoto Protocol. In terms of accuracy and the way it is divided up, current reporting practice does not correspond, for example, to the way it should be divided up according to category of activity under the directive on emissions trading, which was adopted by the EU in the summer. Furthermore, there have been major omissions in the work of Member States and information that has either not been submitted or is inadequate has had to be supplemented by making the necessary calculations.
With the text now to be adopted the quality and accuracy of reporting will improve significantly. At the same time the intention is to rationalise how frequently information is submitted by distinguishing between annual and periodical reporting.
Under the so-called compromise package Parliament’s rapporteur, the shadow rapporteurs and the Council have agreed between themselves that Member States must establish national inventory systems as soon as possible, and in any case no later than the end of 2005, for the estimation of anthropogenic emissions of greenhouse gases by source. Compliance with the Kyoto agreements – both the setting of absolute targets and monitoring their achievement – obviously depends very much on how the inventory system is brought into operation. It is, of course, regrettable that there are not any guarantees of it being in operation when the first allocation with regard to emissions trading is made in the Member States. It will be important to adopt the grand total of 48 amendments contained in the compromise package in tomorrow’s vote so that the Member States can start to prepare for national implementation without delay.
I wish in this connection to express one small hope. Under the Kyoto Protocol emissions in the first Kyoto commitment period will be examined on the basis of a five-year average. I would hope that the Community, for example the European Environment Agency, will also start to publish trends in emissions on the basis of a five-year average. That way we would eliminate, for example, differentials resulting from annual fluctuations in temperatures and rainfall when assessing how far the Community and the Member States are from the target. Present practice gives cause for unwarranted optimism and unwarranted pessimism, which can be hard to understand for the public at large.
Mr President, we are absolutely obliged to take steps to propose to Parliament that a clear and effective mechanism be set up to monitor greenhouse gas emissions. I therefore fully support the compromise proposal to be brought forward tomorrow because it is important that we act with some urgency on this issue.
It is a sad reality that, since we signed the Kyoto Protocol, gas emission levels in Europe have gone up instead of down. It is high time that we assumed our responsibilities. These responsibilities lie primarily with the Member States and it is time, as I said, that we assumed our responsibility not only for the health of our population today, but for the protection of our environment for tomorrow's generations as well.
Last week's report indicated that three countries – Ireland, Spain and Italy – accounted for almost half of the five hundred infringements of environmental laws in the European Union over the last five years. This is an example of how Member States, having approved directives and transposed them, are failing to ensure that they are implemented.
– Mr President, I should like, personally and on behalf of my group, to congratulate the rapporteur and those of my fellow Members who sit on the Committee on the Environment, Public Health and Consumer Policy, who have managed to work together efficiently to table these compromise amendments with the aim of having this report adopted in one single reading.
There is no doubt that the urgent procedure was appropriate faced with the dreadful scourge of greenhouse gases and their consequences in terms of disrupting the climate, not to mention their impact on ecosystems and biodiversity. Indeed we saw their deadly effects this summer during the month of August.
I would also pay tribute to the Commission, which is proposing a more binding mechanism for implementing the commitments that we made in Kyoto in 1997. I might remind you that the Protocol, which was adopted the same year and ratified by the European Union in 2002, sets objectives in terms of emissions that the contracting parties must achieve by 2012: a reduction of 8%. The reference date for measuring this reduction still remains to be specified of course, without penalising those countries that made an earlier start on reducing emissions.
Latest studies to date show that, unfortunately, total emissions have been on the increase since 2000 and, if we are to believe the forecasts of the European Environment Agency for 2001, overall emissions in the European Union of the six gases deemed to be responsible for climate change are up by 1% on the year 2000.
This proves that we need to strengthen the legal monitoring instrument that was implemented in the European Union through a decision in 1993, and that is the purpose of the proposal being examined and debated today. It confirms that the Member States are responsible individually for the conditions under which they participate in the Kyoto mechanism. That is a good thing, provided that effective coordination and proper monitoring are guaranteed.
My group obviously welcomes the new requirements for improving the quality and accuracy of the information provided on policies and measures, including on emissions and the absorption of all greenhouse gases, as well as on the aspects relating to methodology.
My group also agrees with the rules stipulating how often this information needs to be provided and it also seems to me to be essential for the Commission to table a report to Parliament and the Council following its annual assessment of anticipated progress, measured on the basis of the estimated impact of policies and measures to reduce emissions.
Following the rapporteur's example, my group therefore supports the request that the decision should become immediately effective. What we are actually requesting is for this exercise to be classified as a top priority. It is the future of our earth that is at stake and all of the measures taken in other existing and future texts need to comply with the framework and standards set out in Kyoto.
Mr President, I welcome the proposal to choose 1990 as the reference year. It is important to recognise the tremendous efforts that have been made by France and Finland to reduce their emissions between 1990 and 1995.
This proposal replaces the mechanism in operation since 1993 for monitoring greenhouse gas emissions and evaluating progress towards meeting commitments in respect of these emissions. These proposals reflect the reporting requirements of the Marrakesh Accords to the Kyoto Protocol, including the use of flexible mechanisms and registries.
It is essential to ensure that more information is available concerning the emission levels from within the Member States of the Union. We all agree on the importance of complying with the Kyoto Protocol on Climate Change. The earth's average surface temperature rose by around 0.06o Celsius during the 20th century. Evidence is getting stronger that most of the global warming over the last 50 years is attributable to human activities. These activities relate to the burning of fossil fuels and deforestation, which have caused emissions of carbon dioxide and other greenhouse gases.
We want to see all industrialised countries take urgent action to reduce or limit future greenhouse gas emissions. Temperature increases can trigger serious consequences, with coastal areas flooded and the lives of many people living in island communities under threat.
The European Union is implementing the European Climate Change Programme, which will ensure that the Union achieves the 8% cut in emissions between 2008 and 2012, which is our political commitment under the Kyoto Protocol.
I congratulate Mr Sacconi on his report.
Mr President, let me start by acknowledging the contribution that my colleague, Mr Moreira Da Silva, has made to the emissions trading directive and all matters relating to Kyoto for so long. He has been called back to serve in the Portuguese Government. He will be missed, and particularly his expertise in that area.
This evening we are dealing with a proposal for revising the monitoring mechanisms laid down in the United Nations Framework Convention on Climate Change and in the Kyoto Protocol. New rules are necessary for many reasons: scientific progress in the last decade, new elements such as carbon sinks, the transboundary nature of gas emissions and the obvious need for a Community approach and the harmonisation of rules in this area. In other words, as the European Environment Agency has told us, we need consistency and transparency in reporting on greenhouse gas emissions.
From an Irish perspective, we view the proposal very positively. It is in our interest to have a structured system in place at EU level to assist in the development of our own domestic requirements. The proposal is also relevant for the assessment of national allocation plans under the proposed emissions trading directive, which is going through at the moment.
We have some concerns in relation to deadlines. I hope that they are practical and achievable, as regards the various aspects in the proposal. If they are practical and realistic, then it will be possible to insist on delivery from all Member States, even those that have difficulties in reaching targets in this area. If they are not practical and people are agreeing to them, then we will be giving hostages to fortune in this regard.
Ireland's situation as regards Kyoto targets is, to be honest, fairly dismal. Ireland was offered 1990 levels, plus 13%. The last time we looked, emissions were already at 1990 levels, plus 22%. I understand that the EU average is currently at about 1% over. Ireland has a lot to do in this particular area and anything that can help us to collect our minds and deliver – as we must as a nation – is to be welcomed. I welcome the proposal before us here today.
. – Mr President, when the European Community signed the Kyoto Protocol, we knew that this commitment would require solid action in future, and the recently adopted European Union emissions trading scheme is a centrepiece of that action. This decision is another key piece of that jigsaw; therefore, the Commission can wholly endorse this first reading agreement.
Monitoring and reporting are of course crucial, and I can reassure Members of Parliament that I will also do everything in my power to make sure that we report to citizens on how Member States are doing. We naturally base our information very much on the work of the European Environment Agency. We will return to this matter, but our assessment is that this is a feasible and practical system. That is not to say it will be easy for Member States. That is certainly not the case, but we will have to live up to our commitments, and I ask Parliament to conclude tomorrow by voting through the amendments with a resolute majority. In this way, the European Union and the European Community will reaffirm their commitment to the Kyoto Protocol and underline the commitment to put in place the necessary measures in the fight against problems of climate change.
Everything we do to demonstrate that we want and are able to live up to our commitments will also send a signal to the rest of the world – and in particular to a certain country which we want to ratify the Kyoto Protocol as well.
– The debate is closed.
The vote will be tomorrow at 11.30 a.m.
– The next item is the report (A5-0296/2003) by Bernd Lange, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a European Parliament and Council directive amending Directive 97/68/EC on the approximation of the laws of the Member States relating to measures against the emission of gaseous and particulate pollutants from internal combustion engines to be installed in non-road mobile machinery (COM(2002) 765 – C5-0636/2002 – 2002/0304(COD)).
. – Mr President, honourable Members, let me first thank the rapporteur, Mr Lange, for the quality of his work on this technically complex issue. This proposal is part of the Community's on-going efforts to reduce emissions to improve air quality in order to protect the environment and the health of our citizens.
The objective of this proposal is to tighten emission standards for engines in non-road applications in the light of technological developments and the sector's contribution to emissions to air. The proposal also aims to extend the scope of the current Directive 97/68 to include engines in inland waterway vessels.
Emissions from conventional on-road transport continue to be reduced; it is therefore right that, in parallel, further progress is made in the non-road sector, as technically and economically feasible solutions become available.
At the same time, the Commission is conscious of the global nature of the market for engines covered by this directive and is aware of the benefits to industry of aligning developments with parallel regulatory proposals in the United States. I am very pleased with the progress that has been made on this proposal and applaud the important role that Parliament has played in moving towards an agreement at first reading.
. – Mr President, Commissioner, the title of this report, which you, Mr President, have just read out, may be somewhat incomprehensible to the public. What, then, is this about? This is about the exhaust emissions from construction machinery, excavators, locomotives and inland waterway vessels, and I believe that it is clear to many members of the public that we have to do something about them. On a building site on a street in a European city, the position is that the excavator and the bulldozer are allowed to disgorge far more emission into the atmosphere than the lorry that takes away the rubble, even though they are equipped with the same engine. It simply defies explanation that the same engine, at the same location, but installed in two different machines, is allowed to produce different levels of emissions. It is clear, then, that we have to do something about this.
I am also very glad that it has been possible, even before first reading, to negotiate with the Council a compromise that was brought in jointly by the major political groups and with the support of many Members, with the ultimate objective of avoiding a conciliation procedure. This compromise goes some way towards what we decided in the Committee on the Environment, Public Health and Consumer Policy. We want to reduce the emissions from machines that are not road-going, and to do so in several stages. In so doing, we are in fact going down the same road as the United States, whose Environmental Protection Agency, as recently as April this year, submitted a proposal dealing with what is also our main concern – nitrogen oxides and particulate emissions – and indicating courses of action similar to the ones that we have discussed. This leads me to believe that this is the right way to go, as these machines are marketed around the world: several stages to reduce nitrogen oxides and particulates, with the result that, at the final stage, the incorporation of a particulate filter is an invariable requirement, enabling the substantial risk to health to be contained and the public, especially in urban agglomerations to be protected.
We are also including railway locomotives in this directive. Some of you may well have seen, when standing on a station, the quantity of particulates that a diesel shunting engine discharges into the atmosphere as it goes back and forth. This, I believe, is another area where we need to act, but we are proceeding more cautiously than with the other machines, in that we have incorporated a review process in order to ensure that technological solutions remain feasible.
The same applies to inland waterway vessels. I think this is an area in which we could have gone rather further, but there was no great momentum to do so – not because of technical considerations, but because of political considerations at Council level. We agreed to take care to ensure that engines cannot be electronically adjusted. We have seen how, as a result of electronic manipulation, the emission performance of some models of lorries in the United States was quite different under actual operating conditions to what it had been in the test cycle for type-approval. That possibility, too, will be excluded. We have agreed that performance once the test cycle is completed must not result in vastly greater emissions into the atmosphere, but that close attention must be paid to ensure that it remains within reasonable bounds in relation to the test cycle. I see us, today, as being able to take a significant step in the right direction.
We have also ensured that manufacturers who complete the stages early can use that as a selling point. I believe that, ultimately, customers will see that as a crucial factor in their decision to buy, so that they can say, ‘here are engines that adhere to emission standards that are not yet in force – that could be the machine for me’, and bringing them onto the market at an early stage could represent a sales opportunity for the manufacturers.
Overall, then, this is the right step to take and in the right direction. With it, we are following in the tradition of the many and varied pieces of legislation that we have adopted on cars, lorries, motorcycles, chain saws and lawnmowers. I believe that it can truly be said that we are writing another chapter in the success story of ‘Clean Air for Europe’. I thank all those who have helped in this.
. – Mr President, I warmly support the rapporteur. We in the Committee on Regional Policy, Transport and Tourism, not being environmental scientists, have only examined the rationale underlying this report. Of key importance is, of course, the principle that the same standards must apply on and off the roads. With regard to non-road mobile machinery, we must draw our conclusions from experience gathered from cleaning engines in lorries. This report clearly indicates how the methods used can also be applied to other polluting engines in road machinery other than trucks.
The share of emissions of non-mobile machinery has increased relatively speaking, precisely because of the success of engine cleaning techniques used in lorries. This is, in my view, an additional argument in favour of this adaptation. In a broader sense, though, this is also about the reputation of water and rail transport, of which it has always been claimed that they are cleaner than road transport. If that is the case, progress should also be made here, and cleaner diesel engines must be provided. The technology exists and is becoming available, and this is why the sector is given time to adjust. This must be done in such a way as to ensure that an incentive is given to the sector to accelerate the replacement process with diesel engines that are cleaner and that meet the prescribed conditions.
Needless to say, harmonisation must also be examined at global level. This is about one market of a certain type of machinery, and that too has been given due consideration in the report. The Committee on Regional Policy, Transport and Tourism supports the purport of the rapporteur's proposals and we are, in principle, in favour of including in this report environmental standards for diesel machinery, that is to say diesel engines used in rail transport with a capacity in excess of 560 KW. In this respect, the rule that applies elsewhere should also apply here, namely that the sector is given a reasonable amount of time, coupled to technological development, to carry out the necessary innovations. In short, on behalf of the Committee on Regional Policy, Transport and Tourism, I can say that Mr Lange's proposals are a step in the right direction.
Mr President, I should first like to pay tribute to Mr Lange for all the work he has done on what is an extremely technically complex proposal. He has certainly gained a reputation in committee for having an extremely good technical understanding of the subject matters involved. Even if I do not necessarily agree with all the conclusions he reaches, I pay tribute to all the work he has done and for his understanding of the issues.
I opposed many of the amendments that Mr Lange first proposed to the Committee on the Environment, Public Health and Consumer Policy, but I am happy to say that since then he has put in an enormous amount of work to negotiate compromises with the Council, the vast majority of which I am happy to endorse.
I always believe that the approach we should take on environmental emissions directives must be proportionate. We must ensure that the environmental benefits are always balanced against the cost. So often in the EU we impose enormous costs on business and industry for sometimes relatively marginal improvements in environmental performance.
Many of the compromises that have been negotiated I am happy now to support. The text is much more closely aligned with US EPO-proposed tier 4 limits and dates. The document now states that the proposed package of limit values should be aligned, as far as possible, with developments in the United States so as to offer manufacturers a global market for their engine concepts. That is an approach I strongly support. The text now puts back the review date to 2007, which gives much more opportunity for practical experience with after-treatment technology to be achieved before stages IIIB and IV are confirmed.
Having said that, I will not support Amendments Nos 71, 75, 82 and 89, concerning replacement engines, the classification of auxiliary engines and engines used to perform maintenance or construction work. Because specific rail technology has not yet, in my view, been satisfactorily developed to meet the requirements of stages 3 and 4, I believe it is not possible to establish if and when these requirements can be met.
I am happy with the vast majority of the compromises that Mr Lange has so skilfully negotiated and wish to pay tribute to the work he has done in that respect.
Mr President, on behalf of the Socialist Group, I would also like to congratulate Mr Lange. Over the last few weeks, and literally single-handed, he has achieved – that was a pun! – quite incredible results with the Council. We now have a second reading agreement which we can all probably support. With one or two reservations, I think Mr Callanan will also be able to put his hand up for most things, so I think that we have a very good result.
This is a very important step forward in controlling emissions in a sector not really yet touched. A whole range of non-road mobile machinery – construction equipment, barges and all sorts of niche equipment we have not yet though about – is going to be brought sensibly under control, putting an end to a lot of smelly diesel fume emissions in all sorts of strange places that prompt complaints. Sensible arrangements have been made for seasonal agricultural equipment and special equipment such as the diesel engines used to launch lifeboats in the UK, all of which have limited hours of operation every year.
I think, quite frankly, that the ambitions of Parliament, as expressed by the Committee on the Environment, have exceeded the wishes of the Commission and the Council, particularly with regard to diesel engine trains. This is an area that we need to revisit at a future time and examine the particular circumstances that exist in the new Member States when they enter the Union.
But we are now reaching a point where we can thoroughly support, by a large majority, the outcome of the rapporteur's work. I congratulate him on his efforts and hope that we will make future progress on the outstanding matters within an appropriate timescale.
– Congratulations, Mr Lange. Five years ago, you needed three readings to achieve a sound result in the car oil programme. Now, and I am thereby briefly looking at Mr Bowe, agreement has been reached with the Council after first reading. That is first-rate!
Air pollution in the traditional sense of the word will soon be a thing of the past in Europe, at least once we have introduced the new engines in cars, lorries, in ordinary engines, chain saws and now also in pile drivers, freight trains and inland waterway vessels. The Commission did not want to introduce legislation, particularly for those trains and inland waterway vessels, until much later on. Parliament and the Council, though, refused to be thrown off balance and regulated this straight away, because it is technically possible.
Freight trains and inland waterway vessels use much less energy, simply because resistance is much less significant. This means that the environmental benefit from freight trains and inland waterway vessels is completely back to what it used to be, something with which we in the Group of the Greens/European Free Alliance are delighted.
– Mr President, Mr Lange, we are indeed heirs to a fine tradition in this area of European lawmaking. We have laid down rules for cars, motorbikes, ships, and motor-driven saws, and now it is the turn of non-road vehicles. This House is characterised by its continuity, in that you do not have to agree with every word, but every time, we have the same problem. The industry that builds the machine says, ‘We’ll sort it out’. Those who use the machines will of course say, ‘Oh God, we will need to use this for a long time before we can write the investment off.’ All this is understandable, and so I believe that the compromise at which we have arrived is the right one.
It is in particular the fact that we are in step with the Americans that means we are on the right track when it comes to doing our bit to reduce distortions in competition. I am quite convinced that the reduction of emission values is more expensive in an area as industrialised as Europe than it is in other countries. Our problem is a simple one; there are more and more machines. They may be getting cleaner, but machines as a whole are becoming more numerous, and so we cannot take as rosy a view of our pollution of the environment with exhaust gases as we might wish. Although I am glad that we have found a way to accommodate the railways to some extent, a degree of harshness is still apparent, so there are two or three amendments with which I am not quite so happy. It is quite clear, though, that if people want, in the long term, to run these large motors – which are not 80 horse-power jobs, but check in at between 600 and 1000 kW, and have a correspondingly massive output – then they will have to put their hands in their pockets to do so; they must realise that they will have to do that in future, and they must make preparations. I believe that we are on the right track. If one thing or another remains to be sorted out, then our injured rapporteur will be able to handle that.
– Mr President, ladies and gentlemen, as has already been said, this proposal sees us continuing a tradition of this House. We have, in the past, been very thorough in campaigning for a reduction in the emission of pollutants from motors, and now we want to deal with stationary apparatus and mobile machines, an area that has not hitherto been covered.
Combating these pollutants, or actually reducing them, has no profound influence on potential pollution overall, but it is significant, in that these machines and pieces of apparatus are highly localised and are generally in use for a considerable period of time. This results in heavy local pollution, which is detrimental – particularly through particulates and nitrogen oxides – to people’s health. This is something we should constantly bear in mind.
I can tell Mr Lange that we should be rather more cautious here, and that this is where we should not allow ourselves to be misled into presenting specific technical solutions as especially effective in reducing the emission of pollutants. Not only do we have to cut pollutants, but we also have to think about reducing CO2 in accordance with the Kyoto Protocol. We know that installing filters increases the output of CO2. This, surely, is where a compromise has to be found, so that, while calling for a reduction, we nonetheless have to keep asking ourselves to what extent we have to approach this problem only from this direction.
I can agree with the specification that the rapporteur has proposed, and we should continue to take this robust line. I can remember how, in 1998, it was prophesied that Europe’s oil sector would collapse; yet it ended up being quicker off the mark than the timescale we had proposed. Our approach is without doubt the right one.
I am rather more cautious about extending this to railways and boats, where I am sure that there are still some open questions. We are attempting to move more goods on to rails and boats. We also know that public transport also has to be covered – a sector that makes particular use of rail vehicles. These, though, produce pollutants, and it is on these that we want to impose rules. We will have to re-examine this. That is why the proposal is right to include such vehicles; had it not done so, approving it would have been a bit more difficult. This way, we can agree on a common denominator.
. – Mr President, the proposed compromise is well balanced. It recognises the benefits to industry of regulatory alignment with parallel developments in the USA, and at the same time it is compatible with industry's capacity to respond. It also provides for a marked improvement in the environmental performance of engines in non-road applications.
Importantly, it also includes a provision for a review in 2007 whereby the Commission will assess whether there is any need for adjustment to the Stage IIIb and Stage IV emissions standards and the timetable for their application or exemption.
In addition, the proposed compromise addresses the issue of labelling and a number of technical issues such as 'cycle beating' and test cycle improvements. It also recognises that some details cannot be finalised at this point and are best left to comitology or the review.
The Commission is very pleased with the outcome and again I would like to thank the rapporteur, Mr Lange, for his efforts to reach an agreement at first reading. The Commission can accept the proposed compromise amendments in full.
– The debate is closed.
The vote will be tomorrow at 11.30 a.m.
– The next item is the Commission statement on the demolition of contaminated US warships in the European Union.
. – Mr President, the Commission has received a formal complaint from a Member of this Parliament against the UK, regarding the import of old warships into the United Kingdom.
The Commission will, of course, write to the United Kingdom authorities as a matter of urgency to check whether there are any problems of compatibility with Community law. Let me assure Parliament at the outset that, as European Commissioner for the Environment, I simply do not believe that it makes sense to tow these contaminated ships across the Atlantic to the United Kingdom. Facilities for recycling them already exist in the United States of America.
We are concerned by information from third parties that suggest that the ships may leak oil, PCBs and asbestos. Four ships have already left the United States and nine more are to follow. Two ships left two weeks ago and two ships left last week. An American court has issued a temporary restraining order regarding the nine remaining ships, and a final decision is awaited.
I understand that the US authorities have voluntarily agreed not to send these remaining nine ships until March next year. If this is confirmed, I welcome the postponement, but I believe it should be more than just a postponement. All of the ships should remain in the US for environmentally sound dismantling, according to the proximity principle.
More generally, and quite apart from this specific case, I am also concerned about the environmental and human health problems related to ship breaking, in particular the implications for non-OECD countries. Our estimate suggests that around 2 200 ships will be phased out altogether and scrapped as a result of the follow-up to the Prestige disaster and the phasing- out of single-hulled ships. We cannot dump this environmental problem on developing countries.
Dismantling of ships is often undertaken under operating conditions that, from an environmental, health and safety perspective, cannot be considered sound. Unfortunately, it is the case that EU-owned and/or -flagged ships are also dismantled under such conditions. The parties to the Basel Convention, which deals with the control and management of hazardous waste including old ships, are meeting this week in Geneva to discuss this issue among others. I met with the secretariat of the Basel Convention this week to discuss the issue, and I am reassured that we will make progress there in addressing the issues before us.
At a time when we are committed to developing an ambitious new European strategy to protect and conserve the marine environment, I do not believe that we should run the risks associated with transporting these ships across the Atlantic. In the light of the Erika and Prestige disasters, we need a precautionary approach to protecting this most fragile resource.
In conclusion, I put to Parliament the question I put to the UK authorities last week. Would it not make more sense to send British expertise in the other direction, across the Atlantic?
– Commissioner, Mr President, this issue is obscured by a great deal of North Atlantic fog. If you ask the intelligence services about the current state of play, a whole load of questions are raised. Let me say at the outset that – unlike you, Commissioner – I am not fundamentally opposed to European shipyards, which are undergoing a major crisis, specialising in scrapping thousands of ships from throughout the world, and doing so under strict environmental constraints, a situation utterly different from that which currently – and lamentably – prevails in India, where the worst conceivable environmental dumping is going on and endangering people’s health to a substantial degree. We certainly do not want that. It naturally follows that we have a lot of questions to put to the British government, but, in its absence, I will use you as my mouthpiece and ask whether these are actually warships. The reason I ask this is that I have had widely divergent information. I am given to understand that warships can be scrapped only in the United States. Or are they vessels used for transport and commercial purposes? How was the transaction conducted? Did one government deal directly with the other, or were international middlemen involved? What we need to know is why the work was not done in the United States. Moving ships across the North Atlantic costs money, of course, and there are enormous risks involved. Was it factored in to the calculations that one or other ship might sink? That would have been a catastrophe of the sort that one would rather not talk about.
Without wishing to tread on anyone’s toes, my second question is whether the country for which the ships were destined possesses the necessary infrastructures. Does it have the infrastructures for putting a ship in dry dock, and so on? These, Commissioner, are questions for you to answer; questions that you, as you have just mentioned, should concern yourself with. Is all this in accordance with the Basel Convention on the Export of Waste? We know, of course, that the Americans did not sign it. These questions all call for serious scrutiny before we can come to a conclusion, but, all things considered, I would not want to exclude the possibility of Europeans offering such services to a very high environmental standard. Whether or not a ship is towed across the Atlantic, whether or not it is possible to do that – these are questions to be considered by the experts. Our approach to this topic should be highly critical, but very much in our interests as an industrialised continent, and we cannot of course accept it being confused with other matters. All this I have said in order to drop a hint, and I hope that the interpreters understand what I mean by that.
– Mr President, Commissioner, ladies and gentlemen, I am very pleased with Commissioner Wallström’s statement. My reasons for taking a decidedly sceptical view of the whole business have to do with considerations of environmental policy. As Commissioner Wallström said, this is where it is enormously important that the proximity principle should apply. Surely, I would think, a country such as the USA must be able to lay its hands on the know-how and the technology to dismantle old ships – whether they be warships or mercantile vessels. Mr Bowe is shaking his head, but I believe that a country that calls itself the best democracy in the world must be able to deal with its own problems.
I would like you to tell me, Commissioner, whether this discussion included any reference to the possibility of involving the non-OECD countries, where there is, of course, a great danger of enormous damage to health and the environment. The ‘polluter pays’ principle should also apply here. I would like to conclude by re-emphasising that I am very satisfied with your statement, and that I believe that the proximity principle must apply in such a serious case as this.
– Mr President, Commissioner, ladies and gentlemen, I am delighted that the campaign that we, together with a few members of our group, have launched will bear fruit. I am also very pleased with the statement that the Commissioner has made here, which has filled us with hope.
I fear, however, that the steaming of the two ships to the United Kingdom is part of a bigger plan to set up a larger waste merry-go-round to countries such as India and Bangladesh. If these ships are allowed to cross the Atlantic, then this opens up the floodgates and sets a precedent. After that, it will be legally possible, against the spirit of the Basel Convention, to ship waste to countries that do not have a sound social or environmental policy.
Over the past few years, all kinds of attempts have been made to prevent the export of waste and achieve a system whereby waste is processed as close to source as possible. Having ships cross the sea in this way is diametrically contrary to this. This is a very negative message from the United States, which has already put a few environmental treaties on ice. Surely that country has sufficient capacity and expertise at its disposal to scrap these ships itself.
We should not point the finger only at the United States. It does, of course, have the cooperation of an EU Member State, which thus becomes, at the very least, an accessory to the enfeeblement of the Basel Convention. Moreover, that country has mapped out a course for these high-risk ships, as a result of which other Member States are put at risk.
If we look for yet other accomplices, we end up once again with the International Maritime Organisation, which offers little in the way of cooperation when it comes to enforcing compliance with the Basel Convention. It is high time this changed. For this, the EU must adopt a united stance.
Europe, too, exports old ships to the South for scrap, without their dangerous waste being processed first. A list is currently circulating of 144 ships that are ready for scrapping in the South.
We are therefore relying on the Commission to create a legal framework as soon as possible in order to put a stop to this. We would thus ask for a maintenance policy for European end-of-life vessels. On 27 October, the Council of Environment Ministers will be holding a meeting. This is, therefore, a good opportunity to give a warning shot and take a legislative initiative.
Mr President, I have a particular interest in this issue because I happen to be an inhabitant of a neighbouring island of the UK. It seems to me that the United Kingdom is acting in an extraordinarily irresponsible way in undertaking contracts to have ships of this kind brought across the Atlantic to be allegedly recycled in British ports.
One has to ask what will happen to the hazardous waste that we are told makes up a significant proportion of these ships. We are led to believe that something like over 300 tonnes of PCBs and 600 tonnes of asbestos are contained in the four ships that are currently on their way to the United Kingdom.
There are questions as to whether in fact the United Kingdom is in breach of EU regulations. The Commissioner has also already indicated that she has requested the UK authorities to indicate whether or not they believe they are still in compliance with EU laws. My understanding from the briefings I have received is that there is a requirement to have such ships dealt with within a period of 180 days. There is a requirement to have a dry dock basin available for the dismantling of these ships, but it is unlikely that they can be dealt with in 180 days and indeed there is no dry dock basin available for the recycling of these ships.
There are very serious questions here, Commissioner, and I do not consider it sufficient for you to say simply that you have asked the UK authorities. When will they reply? When will action be taken to protect the citizens of the UK, as well as the citizens of Ireland and elsewhere?
Finally, we are going to have arguments here about jobs in the UK. If we look back over history we have heard arguments that we could not abolish slavery or the sending of children up chimneys because we would lose jobs if we ended those practices. The environment is more important at this stage than a few hundred jobs.
I would very much like to welcome Commissioner Wallström's comments. It is absolutely appalling that the United Kingdom is allowing itself to be a dumping ground for something that the United States did not want to deal with. The authorities there deemed these vessels to be too dangerous to break up in the US and it seems to me quite incredible that they would then be transported 4 500 miles across the Atlantic and through EU waters to be disposed of in the UK.
Originally the plan was for the vessels to pass through Irish waters but at the moment it seems that is not the case. We are not sure whether we can be guaranteed that the routes will not change, but irrespective of that we have to look at our commitment, and the UK has to look at its commitment, to EU legislation – in particular the waste shipment regulation. I would like to ask the Commission whether the UK's action is in breach of Article 19(3) of the waste shipment regulation and Article 4 of the waste framework directive.
In relation to Natura 2000, the Teesmouth and Cleveland coasts have been classified as special protection areas under that programme. This means, for the conservation of natural habitats and wild flora and fauna, that any plan or project not directly connected with, or necessary for the management of, the site, but which is likely to have a significant effect thereon – either individually or in combination with other plans or projects – shall be subject to appropriate assessment of its implications on the site.
I would like to ask the Commission to investigate – or maybe it has already done this – whether the transportation and treatment of these ships is in breach of Natura 2000 legislation. What the UK is doing in relation not only to the UK coast but also in relation to the EU as a whole is completely unacceptable. We have just debated the bathing water directive and it is quite incredible to think that we are talking here about a Member State of the EU irresponsibly posing a major threat to our bathing waters and also to our fishing industry. What will happen, who will compensate people if there is an accident, if there is a disaster involving fisheries, tourism or any other issue?
This is actually about protecting jobs that already exist and about protecting our environment and indeed our fishing industry. I am very glad to see that the Commission is on our side on this, but it needs to put much more pressure on the British Government to behave in a responsible manner.
Mr President, I have listened with complete amazement to some of the things that have been said here tonight. It is very difficult to work out whether there are any facts amongst all that fiction. There has been a complete cloud of confusion, and indeed a cloud of confusion that now has an odour of hypocrisy about it that I cannot believe.
These are the facts. Those ships are dry cargo ships, they are not war vessels. Those ships do not contain any more toxic materials than any other normal cargo ship. The only asbestos on them is the asbestos you would find around any engine on any ship. The only oil on them is the oil you would find in the tanks that fuel them – they are not petrol tankers. They have very little in the way of PCBs and other hazardous substances. They have a seaworthiness certificate which was granted to them before they left harbour – and they would not have left harbour unless they had it.
The States whose waters they pass through on the way have been consulted and their views taken into account. We are doing this properly and we are doing it because we decided ten years ago not to dump our oil rigs into the North Sea, but to bring them back to Teesside and other places and recycle them. We have the capacities. We have the knowledge. We have the capabilities to do what the Americans cannot do, because they dump their oil rigs into the Gulf of Mexico.
The Commissioner should be asking what is going to happen to the 100 and more ships that are leaving EU waters this year to be dumped and destroyed in the Third World in a totally unacceptable manner, rather than making remarks about things being done properly by the British.
. – Mr Bowe, that was exactly the point I made! I put this in the bigger context of the responsibility we have under the Basel Convention – we have to be able to fulfil the requirements of that Convention. This is part of the much bigger picture.
You are right to point out the need for accurate information. That is why I have written to both the UK Government and authorities and also to the US, in order to gather the correct information. What I have been able to find out so far is that these 13 vessels are part of the national defence reserve fleet administered by the Department of Transportation, Maritime Administration (MARAD). I also understand that all these ships were built between 1945 and 1967, so are between 36 and 58 years old. They are estimated to contain in total 698 tonnes of PCBs and more than 3 300 tonnes of fuel oil, as well as substantial amounts of lead, cadmium and asbestos. These ships are owned by the United States military administration and are no longer in operation. MARAD has reported many of the ships to be in a deteriorating condition. Eleven of the 13 ships figure on their priority list of the 40 ships in the worst condition. That is what I have been able to find out so far. Let us wait until we have all the information.
In principle, I am not against the shipment of waste for the purpose of recycling. This is part of the existing legislation. But, at a time when we have fought so hard to clean up after the and accidents, along with other pollution accidents at sea, and when we are struggling to protect the marine environment, I do not see that this is the best way forward, when, apparently, there are recycling facilities in the United States.
This is what I have asked for. We should make sure that this is an absolutely safe operation before we embark on it. Is this wise overall? Is it common sense to do this, with the risks involved in towing these old ships – the oldest ships they have – containing so many dangerous substances?
Currently, we do not have a legal case against the United Kingdom. It is important to say that. We are looking at compliance with the existing directives that relate to Natura 2000, the Water Framework Directive and a number of other directives. Of course we will follow up the complaint we have received.
I am responding as the Environment Commissioner. Is this the best thing we can do at a time when we are trying to protect our seas, waters and marine environment? If we know that facilities exist, according to the proximity principle, in the United States, then why not send experts in the other direction. That seems less dangerous.
As yet we do not have a legal case. We have asked for more information. But I cannot hide my own views on this particular issue.
– Thank you, Commissioner Wallström.
The debate is closed.
– The next item is the recommendation for second reading (A5-0336/2003) by Mrs De Sarnez, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the Council common position adopting a European Parliament and Council decision establishing a programme for the enhancement of quality in higher education and the promotion of intercultural understanding through co-operation with third countries (Erasmus Mundus) (2004-2008) (8644/1/2003 – C5-0294/2003 – 2002/0165(COD)).
– Mr President, ladies and gentlemen, we have now been working together for two years on the birth of Erasmus Mundus. I would therefore like to take this opportunity to thank the Commission, the Council and all of my fellow Members of the Committee on Culture, Youth, Education, the Media and Sport for the work that has been accomplished.
By adopting the Erasmus Mundus programme for the period 2004-2008, the European Union will be creating a new instrument of exchange and cooperation in the field of higher education, with a view to forging links between European universities and creating a genuine European Higher Education Area, which alone will make it possible to attract students, teachers and researchers from across the world. I should like to remind you briefly of the main features of this programme.
The first action consists of creating 250 European Masters Courses, known as 'Erasmus Mundus Masters Courses', with the label and support of the European Union. These Masters Courses, which will be selected for a period of five years, will have to involve a minimum of three higher education institutions from three Member States. They will lead to the award of officially recognised dual or multiple diplomas. The students following these Masters Courses will have to pursue their studies in at least two of the three associated universities.
The second action consists of creating Erasmus Mundus scholarships for 4 200 students coming to Europe from third countries. The value of these scholarships is significant. They are on a par with the scholarships granted under the Fulbright programme in the United States. These students will receive an average of EUR 1 600 per month to study on a postgraduate course within Erasmus Mundus.
The third action focuses on teaching staff. One thousand lecturers or researchers from throughout the world will be able to visit European universities for teaching or research assignments of an average of three months. They will receive a bursary of EUR 13 000 for the assignment.
The fourth action consists of developing partnerships between higher education institutions in third countries and European universities. These partnerships will be based on joint projects lasting a maximum of three years. They will focus mainly on the mobility of European students and teaching staff outside Europe.
The fifth and final action is to promote European higher education on the world stage. To publicise Erasmus Mundus throughout the world, the European Union will make financial support available for international promotion campaigns and for the provision of services that make information available to third-country students, thus facilitating their access to European universities.
Finally, I should like to stress the priorities that Parliament has championed, and which have been given a favourable hearing by the Council and the Commission.
First priority: the name of the programme, initially entitled Erasmus World, has become Erasmus Mundus, making it easier for people to identify it with the European Union. Second priority: to preserve cultural and linguistic diversity, we have given students the opportunity to learn at least two of the languages spoken in the countries where their universities are situated. Third priority: we wanted the 'Erasmus Mundus Masters Courses' to be selected on the basis not only of the quality of the training proposed but also of the quality of the student hosting. Fourth priority: we also insisted that the diplomas and studies be officially recognised, as this is essential if we are finally to move towards a European Higher Education Area. We need to create real freedom of movement for diplomas within the European Union. This tour of Europe that we are offering students from third countries will thus also benefit European students in the future if they so wish. Fifth and final priority – the fifth priority that we in the European Parliament championed: we have agreed a budget that is equal to the programme's ambitions. The Education Council proposed allocating this programme EUR 180 million. The Commission was proposing EUR 200 million. In this second reading, Parliament has succeeded in obtaining a budget of EUR 230 million.
I should like to reiterate here, Commissioner, how much I have appreciated the positive spirit in which we – Parliament, the Commission and the Council – have all worked together. I think that we can be pleased with the advances constituted by the Erasmus Mundus programme. I hope that Erasmus Mundus enjoys the same success and the same popularity as its little brother, Erasmus, and that it will thus enable the Europe of knowledge, to which we all aspire, to become a reality.
– Mr President, may I first say that Mrs de Sarnez has done an excellent job.
This is also – and I think that everyone would agree – an excellent initiative, which, I must confess, is among those that are closest to my heart. It seeks to make European higher education more attractive throughout the world and also here, in Europe; it seeks to enhance its quality, thanks to the European Masters’ courses, which will link several universities from different countries on our continent and which will be open to students and academics initially from here at home and later from the whole world, on the basis of the award of scholarships.
We are at the second reading stage and I can tell you, Mrs de Sarnez, that the Commission can accept all seven of the amendments in the draft recommendation. In addition, I should like to congratulate Parliament and the Council on their efforts to reach a consensus – an important consensus, because it will enable us to accelerate the procedure and launch the programme as planned in 2004.
As I have already said, the Commission fully endorses this consensus. It respects the substance of the proposal and it includes a budgetary allocation of EUR 230 million, which is worthy of a PHARE programme. This allocation is also in line with the budgetary programming prepared by the Commission with a view to enlargement.
The Commission can accept Amendment No 5 on the budget; Amendment No 1 clarifying the scope of the notion of higher education; Amendment No 2 referring to the new generation of programmes; Amendments Nos 3 and 6 about the requirement of quality to be met by 'Erasmus Mundus Masters Courses', and Amendments Nos 4 and 7 on linguistic diversity, which is very dear to our hearts.
I should like to say to Mrs de Sarnez and the Members of this House that wherever I go, in the Europe of Fifteen or in the new countries, and even outside Europe, everyone agrees that Erasmus Mundus is a magnificent initiative and everyone has high hopes of it. I am sure that it will contribute to greater convergence of our higher education systems and that it will have a major impact on how attractive they are to the rest of the world.
Erasmus Mundus has the potential to become both a benchmark of European academic excellence and a vector for dialogue between peoples. I would like to thank Parliament very warmly for its cooperation from the very beginning to the very end of this process. I think that we have set up a marvellous programme. It will be up to the academics, students and teachers to really make it work.
– Mr President, Commissioner Reding, we have been in the Committee on Culture, Youth, Education, Media and Sport until now, where we voted on three very complicated reports. That is why I arrived so out of breath, but we did very well.
I would like to thank Mrs de Sarnez for carrying out her work with such determination and so much drive. In doing so she achieved what we wanted to achieve; we will be able to start the Erasmus Mundus programme at the beginning of 2004. This report emphasises something that is very dear to Parliament, that is, we are creating a European learning area, an expression we were not allowed to use in relation to Socrates II. Today, I think everyone is talking in such terms and that, I believe, is a good thing. We are bringing Europe back onto the international stage. Europe will become more competitive and more attractive to young people from abroad.
As against the EUR 180 million that the Commission wanted, we have set a figure of EUR 230 million. Achieving this increase took a great deal of effort, but I believe that it is also a reflection of the ambitions we have for this programme. To be genuinely appealing such a programme requires financing. We put further emphasis on language learning and that is a very important point because the students who come here study in three different countries and we expect them to try to learn at least two of the languages of these countries.
I see Erasmus Mundus as a marvellous way of continuing Socrates-Erasmus, and I believe that we will make this programme a great success in 2004, the very year that the European elections are taking place. I hope that in so doing and in showing what we are capable of, we will make this a real attraction in the European Union and beyond. These students, coming from outside the EU, will be able to study in three places in Europe; they will assimilate the cultural diversity of the European Union, they will learn the languages and they will carry Europe’s message abroad. I am glad that we have come so far together on this road.
– Mr President, Commissioner, ladies and gentlemen, often in this Parliament – and I will surprise no one by saying this – our debates are not terribly exciting and we address rather complex issues. As Chairman of the Committee on Culture, Youth, Education, the Media and Sport and having only just left a meeting of this same committee where we were voting without you, Mrs de Sarnez, I should like to say here that it was with widespread, indeed unanimous, enthusiasm that the Culture Committee worked on Mrs de Sarnez's excellent report. To be quite frank, when we saw the Commission document we thought the idea was excellent and we agreed that in some respects the Commission was almost being too cautious.
Firstly, in respect of the budget. It is just as well that we were there to increase it a little. I might say straight away that this Parliament's Culture Committee does not consider the EUR 230 million to be sufficient and tends to think that it will have to be supplemented further.
Moreover, if you think of the world today and the considerable number of large countries who, for reasons of international uncertainty, give the impression of being closed off, the fact that it is precisely under such conditions that Europe should choose to open up completely is of exceptional significance in our view.
In the same way, we wanted to reinforce, consolidate and write in stone how valuable a degree such as the European Union Masters is. The Commission text tended to give the impression of any old studies leading to the award of a little certificate. We wanted to consolidate this qualification, this Master’s degree.
In addition, Mr President, we thought it was very important to tighten up the wording on the learning of two foreign languages in this context. Where the Union's language policy is concerned, we have often protested in this Chamber about those governments who were not making it compulsory to learn two foreign languages in their countries. Some still do not do so. We will exert all the pressure we can in support of this policy and we are pleased to have found an opportunity to do so here.
Finally, I should like to say that opening up European culture to students from throughout the world seems to me to be a wonderful initiative.
– Mr President, Commissioner, ladies and gentlemen, a year ago, we celebrated the enrolment of the one millionth Erasmus student. If it were up to me, we would offer yet many more students across the world the opportunity of studying at other universities. I am also indebted to Mrs de Sarnez for the energy she has put into the successful completion of her report.
It is important in Europe to offer a sound alternative to the American universities, to which the majority of our European students go at present. As Europe seeks to become the world's most competitive knowledge economy, we ought to advertise ourselves as a centre of excellence, where academic standards are high, so that it makes it worth the effort for foreign students to come and study over here. For various reasons, I have always propagated that it is of major importance for students to learn foreign languages, at least two. This is a for anyone from the Netherlands. It also promotes the understanding of other cultures. I see this reflected in your report, which I welcome.
The knowledge of languages does not only help the student with a university degree to secure a better competitive position within the labour market, it also contributes to his cultural baggage, and, lest we forget, to mutual understanding.
I should nevertheless like to make an observation with regard to this report. The programme is intended for students and university lecturers from all over the world, hence the name 'Mundus'. I should, in this connection, like to press for extra attention for universities in developing countries. Education is the best weapon in the fight against poverty. By giving students from the developing countries the opportunity of acquiring learning within the EU, we can help them disseminate this knowledge in their own countries. However, I should like to add explicitly that it must, of course, be ensured that they plough their knowledge back into their own countries once they have completed their studies. The programme is not, after all, intended to crank up the brain drain. This requires sound cooperation among European universities and the universities from the developing countries, which must have the broadening of knowledge and experience of students and lecturers as a priority.
– Mr President, I should like to present my warmest congratulations to the rapporteur for her excellent work. By covering postgraduate education, this Erasmus Mundus programme will be a very useful addition to the existing Erasmus programme, which, as you know, promotes respect and intercultural understanding as well as dialogue between our different peoples.
The greater openness to the outside world that these Erasmus Mundus programmes bring is something quite remarkable and will make it possible to further enhance understanding between peoples. Yes, peoples: I did say peoples because I note that these days, unfortunately, it is the fashion to talk about citizens and to forget about peoples, as we see in the Convention's draft constitutional treaty. I belong to a people, the Catalan people, which does not necessarily coincide with the French and Spanish states, and I am pleased to recall here that the Erasmus Mundus programmes will foster mutual understanding between peoples, not only European peoples, but peoples from all over the world.
Catalonia – since that is what I was talking about – hosts many students from throughout Europe. Barcelona is an attractive cultural centre and the fact that Catalan is not, regrettably, an official language astounds some students when they arrive there. They then discover that in Barcelona, Valencia, Palma or even in Perpignan, classes, or some of them, are taught in Catalan. In Barcelona, the majority of classes are taught in Catalan. You may have had the opportunity to see a very wise and very well-made film by Cédric Klapisch, which is the story of some Erasmus students and which also mentions this language problem.
I think it is desirable for all European languages to enjoy equal rights, not only in these Erasmus Mundus programmes, but also in all of the European institutions.
– Mr President, ladies and gentlemen, probably few topics are discussed in this Parliament on which there is consensus within this House. I hope that today's debate will prove an exception to this.
Anyone who is concerned about the quality of education within the European Union, at whatever level, will be delighted that the Council and Parliament have reached agreement to start a programme whose only goal is to improve the quality of higher education in the Member States.
In the past, only a chosen few were able to gain experience at foreign colleges of higher education or universities during their studies. That Europe is working towards offering more and more students this opportunity is a development about which we are all thrilled, no matter which political party we belong to. As a representative of Flanders, one of the smallest nations in the European Union, I often notice that our language, Dutch, is repeatedly under threat within our own universities, among others because an increasing number of courses, not only in Flanders, but also in the Netherlands, are being taught exclusively in English.
I am therefore particularly pleased that the Council and Parliament, in their common position on the Erasmus Mundus programme, are asking special attention for the promotion of the knowledge of languages of students both within and outside of the European Union. By offering students in the Erasmus programme the opportunity to learn a minimum of two languages that are spoken in the countries where the colleges of higher education are based, we may be able, in time, to reverse the pernicious trend that we notice mainly in the large Member States. It is a sad fact that, over the past decades, European young people’s knowledge of languages, as well as of culture and history, has diminished.
I am therefore stressing that it is not only students from third countries who should be encouraged to have a command of at least two EU languages. Our own young people of Europe too should urgently realise that a good command of various languages is the best guarantee that they will learn to appreciate other cultures. This is also the best way to maintain in future the rich diversity within the European Union. Accordingly, our universities and colleges, the entire higher education system, in fact, will remain a showcase to the rest of the world of which we have every reason to be proud.
– Mr President, Commissioner, the recommendation for second reading by Mrs De Sarnez, and the amendments unanimously tabled to it by the Committee on Culture, Youth, Education, the Media and Sport, are to be welcomed because they clarify and enhance various aspects of the Erasmus Mundus programme.
The Education Council’s agreement that the financial envelope should be set at EUR 230 million is important, since that figure seems fairly satisfactory. Just as important is that this programme should open up new prospects in higher education, both within Europe and in terms of Europe’s collaborative relationships with third countries. Those relationships, moreover, should exist not only at student level, but also at the level of the non-European scholars invited.
Finally, the care taken over linguistic matters and the principle of cultural diversity, the quality label and coordination between higher education and professional training, are also important. All of this becomes even more significant given the adoption of the measure making it possible for participants in the programme to travel round Europe attending several different universities. Furthermore, access to this same programme for European students has not been forgotten. Neither have their scholarships and inter-university Master’s courses.
Thinking in terms of enlargement, this agreement becomes even more meaningful, since from now on we have the opportunity to enhance the already impressive scope and size of the above-mentioned tour of Europe’s academic centres. It has now become necessary to devise a promotional campaign in order to allay the doubts and fears which, according to the media, have already arisen in certain academic circles.
Some fundamental questions remain, however. Is this the way for the European education system to compete on truly equal terms with its United States counterpart, in either quantitative or qualitative terms? Also, at European level, will a more even distribution of students among universities in the Member States be obtained? Only time will tell us the answers to these questions. For now, it should be noted with approval that, in terms of higher education, Europe now has at its disposal yet another extremely useful international tool, which has raised the hopes of many, and justifiably so.
– Mr President, Commissioner Reding, it is encouraging that we are able to initiate two new educational programmes today, which, although they perform different functions and tasks, have a common goal, that is to say to make Europe more attractive and thereby to arouse greater interest in Europe across the world. The point has already been made that the programme, which generally applies to higher education institutions and students from across the world that have gained a first degree, must, however, also take account of vocational training, such as technical courses for engineers and higher technicians, which are included in the category of ‘higher education institutions’, and for which appropriate proposals are to be drawn up.
Close cooperation between various European universities will make it possible to increase quality and increase international competitiveness. The compromise on the financial framework of EUR 230 million is just that – a compromise and no more – and I believe that this programme will only succeed in achieving its ambitious goal if all parties involved – the European Union, Member States and universities – accept these challenges and do their bit. EUR 230 million alone will certainly not suffice. Furthermore, it must be made clear that these financial resources must be raised in addition to other educational programmes and not redeployed from them.
– Mr President, Commissioner Reding, I would like to congratulate Mrs de Sarnez on her excellent report and thank her once again for her cooperation. The Erasmus Mundus Programme can only be passionately supported. On the one hand, the programme’s added value consists in the possibility of mobility, in the learning of foreign languages as well as in intercultural exchanges. On the other hand, Erasmus Mundus accepts, in a pro-active and constructive way, the educational challenges of globalisation. It is precisely because the programme is open to students from third countries that Europe can distinguish itself further in the field of higher education.
In an age of globalisation, there is competition for the best products, the best ideas and last but not least, for the best brains. It is for this reason that Europe must make itself more attractive and competitive as a place of study and education. As draftsman for the opinion of the Committee on Budgets for the first reading of the report in April 2003, I too am particularly pleased today to see that Parliament has notched up one significant success. With EUR 230 million instead of the proposed EUR 180 million, Erasmus Mundus will have a sound financial basis. After all, what can sensible programmes achieve if they are not adequately funded? What we have achieved is creditable, but the current commitments and the new initiatives are altogether inadequate when set against the Lisbon objectives. When money is tight and budgetary resources limited, we cannot expect to reach dizzy heights, but nor should money being tight and limited budgetary resources be excuses for preventing us from making farsighted political commitments.
Ladies and gentlemen, education is the number one investment in the future. Do we want to have the most dynamic and most competitive economic area in the world by 2010? If so, then we have to get our priorities right by investing in research and training, and Erasmus Mundus is a step in the right direction.
– Mr President, I wish first of all to thank the rapporteur, Marielle de Sarnez, who has done excellent work with the Erasmus Mundus programme. We have achieved a result that is acceptable not only to Parliament but the Council too. For once we will have concluded a multi-annual programme’s legislative process before the programme is supposed to begin. Hopefully this exception will now become the rule for other programmes deliberated upon by the Committee on Culture, Youth, Education, the Media and Sport.
The European Union at present is very obviously less attractive an option than the United States for higher education students from third countries. Each year the EU gets around 100 000 fewer new students than the United States. I believe that, in five years’ time, when Erasmus Mundus is well and truly under way, that figure will have decreased.
The purpose of the programme is to improve the quality of European higher education by attracting more students and skills and know-how to Europe. We have to remember, however, that skills and know-how should not be lured here at the expense of third countries. Cooperation with universities in third countries is just as important, so that we can, for our part, strengthen the status of higher education in the countries participating in the programme.
Seven months from now, the 10 new Member States acceding to the European Union must be closely involved in the implementation of Erasmus Mundus right from the start. When the Union’s external borders change, it will be important for us to put to use the skills and know-how the future Member States already have from relations of cooperation with, for example, Ukraine, Belarus and Moldova. I believe the close involvement of the new Member States in this programme will also contribute to their participation in the implementation of other objectives with respect to the EU’s education policy.
I am pleased with the result we achieved with regard to the programme’s linguistic issues. Fostering linguistic diversity is one of the fundamental values of the EU, but the aim of the Erasmus Mundus programme is obviously not the teaching of languages. Its purpose is to make European higher education look more attractive, and I therefore welcome the formulation we arrived at.
– Mr President, Erasmus Mundus will significantly improve the quality of higher education in Europe: 250 European university courses, more than 4 000 scholarships for post-graduate students, 1 000 visiting professors from third countries, 4 000 students, 800 university scholars by 2008, partnerships between universities in third countries and Erasmus-Mundus universities in Europe – these are all important elements in boosting Europe as a place of knowledge and – as Mrs Pack said – in creating a European learning area.
The financial perspectives do not seem quite so impressive; in the first reading we made it clear that EUR 200 million was not enough, we called for EUR 300 million. I agree with other Members that the Council’s proposal of EUR 180 million is completely unacceptable. Increasing the funding does not, by any means, put a burden on existing programmes. Mrs de Sarnez’s proposed compromise of EUR 230 million is sensible and it is in accordance with the new Interinstitutional Agreement. I think the excellent Commissioner Reding is certain to vote in favour of these perspectives.
What is the point of a highly ambitious Lisbon objective if we do not have plenty of specific measures? In Germany, we have learned from experience – and the Pisa study has made it very clear – that these do not come free of charge. What is the point of it when we are not investing enough in education in our ? We will then be clearly lagging behind. It is the European Union that must award the ‘Erasmus-Mundus Masters Courses’ quality mark, so that we can then clearly identify a particular higher education, with good proficiency in the languages of at least two Member States. We have left a clear political mark both in terms of courses and in hosting students.
There is one more thing that I feel is important. Vocational training – such as for engineers or higher technicians – must be integrated in such a way that we achieve uniformity in higher education too.
Mr President, I should like to congratulate the Commissioner and Mrs de Sarnez on this ambitious programme, on this big, substantial step. Opening the Europe of education at international level, which is a daring move, promotes the European learning area and we are now starting to look at it not in a fragmentary manner, but with the bridges which it has, with the cooperation which it has, as a real area.
I think that the Erasmus Mundus programme is of a different quality in comparison with all the previous programmes, precisely because it is not based simply on exchanges, on mobility; on the contrary, it gives us a new stamp, a new reference point, to which the thousands of students and the hundreds of education institutions using it will be able to give real meaning.
It is very important that Europe has the courage today to open up to competition, to languages and to cross-cultural understanding. We reward both the institutions and cooperation between them under this programme, as well as promoting the excellence of the students from whichever country, continent or cultural background they come. That means we are promoting European values. I think that we owe it to them. More importantly, we have to give something back to the countries from which the millions of economic migrants come and I think that what we are giving, these grants we are giving, are recompense and I trust that the majority of students will come to us from these developing countries.
European students, inoculated from cooperation with foreigners, have a great deal to gain and a great deal to understand from the culture which they will bring to us.
– The debate is closed.
The vote will take place tomorrow from 11.30 a.m.
– The next item is the debate on the recommendation for second reading (A5-0314/2003), on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the common position of the Council with a view to adopting a decision of the European Parliament and of the Council adopting a multi-annual programme (2004-2006) for the effective integration of Information and Communication Technologies (ICT) in education and training systems in Europe (Learning Programme) (8642/1/2003 – C5-0293/2003 – 2002/0303(COD)) (Rapporteur: Mr Mauro).
.  Mr President, with today’s debate and tomorrow’s vote, the Learning programme is officially coming into being. The time has come to congratulate those responsible for this achievement.
The mother of the programme is, without a doubt, the European Commission, which launched the first Learning pilot action with its May 2000 communication, although, at that time, the action was not financed by its own budget line. Tomorrow, two years on, thanks to meticulous work characterised by cooperation between the institutions, the first multiannual Learning programme will be put to the vote. It is not, therefore, difficult to understand that the measure had a father too, as well as a mother. It is always more difficult to identify the father, and a question mark remains in this case too, but I would say that the role belongs equally to Parliament and the Council. The endeavours of the Council, both under the Greek Presidency and, more conclusively, under the Italian Presidency, enabled Parliament to find a substantial opening for its requests and, therefore, to allocate to the Learning programme sufficient funds for it to be launched.
This multiannual programme, which stands alongside other historic programmes such as Socrates and Leonardo, meets the demands of the Lisbon, Stockholm and Barcelona European Councils. The main objectives are fighting the digital divide through implementing computer literacy methods, promoting virtual campuses, -twinning of schools, promoting and disseminating good practice and cooperation between Community programmes and action instruments promoted at national level. The programme’s budget was, as I said, increased to EUR 44 million thanks to what I would like to call close cooperation between the institutions.
As regards the -twinning of European schools, in line with the objectives adopted in the previous European Parliament resolution, I wanted to stress once again how teacher training remains a priority. I would like us to reflect once again on the fact that, in 2003, on average, 90% of primary schools, 98% of secondary schools and 99% of vocational and technical schools in the Member States were connected to the Internet, but only 39% of primary school teachers, 50% of secondary school teachers and 58% of teachers in vocational and technical schools actually used the Internet as a teaching tool. There is, therefore, a great need for this programme. In actual fact, these averages conceal huge discrepancies between the Member States: while the average figure for Denmark is approximately 70%, the average figure for Greece is below 9%.
From these figures, which are already, in themselves, quite clear, two things can be inferred. The first concerns the use of the Internet as a tool to facilitate teaching. It is not just a question of availability of infrastructure and school equipment but of teacher training, mentality and school organisation. The second concerns the use of technological resources. The setting up of virtual training rooms, for example, is one way of achieving the goal of exchanges of good practice between teachers in the different Member States, at both methodological and teaching level. For these reasons, I have attempted to stress in the report that theLearning programme should attach greater importance to finding more effective methods that will help teachers incorporate the use of the Internet into their teaching and encourage the dissemination of good practice in this sector.
Once again, I would like to thank the Commission and all the Commission staff who have contributed to the success of our work.
– Mr President, I should like first of all to thank Parliament for having made the Learning programme possible, because this programme relies on the results of preparatory and exploratory measures in favour of online training – Learning – that Parliament has voted for ever since 2001. Parliament's active support will therefore enable us to adopt this programme in record time, less than a year after the Commission tabled its proposal in December 2002. It is also your rapporteur, whom I should like to thank, who has made it possible to respect this very tight deadline. Mr Mauro has spared no effort and has done an excellent job. For example, thanks to him, teacher training has become one of the main objectives of the programme. In fact, we are aware that this training is one of the keys to the programme's success and that all of the Member States are already working on it. I am grateful to him for enriching the programme in this way.
Today, then, we need to reach a decision with a view to the second reading, and I am sure that Parliament will be able to agree. The Council agrees with the content, including with the addition of teacher training. But, as you know, its position on the programme's budget, as set out in its common position, which was adopted by qualified majority, was initially very different from Parliament's. An agreement has now been reached. There is no doubt that we would have preferred a higher amount than that proposed by Parliament, but this has proved to be impossible. The EUR 44 million on which your institution must vote is therefore a compromise, but a compromise that will make it possible to complete the procedure, saving time and resources, and to launch the programme as planned on 1 January. I believe that, on this simple basis, we should tell ourselves that it is better to have a little less money and be able to start implementing a good programme straight away.
Mr President, Commissioner Reding, training and education will be a major issue in the Council, the Commission and in this House, and I believe that, if we want to do justice to the -Learning programme, in order to bridge the digital divide between individual countries, regions and generations, then this report has certainly taken a step in the right direction. All European education and training systems must accelerate access to and use of new information and communication technologies to improve quality and reduce discrepancies. Once again I would like to mention the Bologna and Barcelona objectives, which, as you have already heard, could, if implemented, give the European economic area and learning area a chance.
I am sorry to say that the situation in many countries – Austria included – is currently such that cost cutting has prevented increased investment in education that had been agreed, resulting instead in an increase in cutbacks in the education sector. Regrettably, we are moving further and further from the objective of becoming the most knowledge-based society in the world by 2013, as the Council has already indicated and predicted that it will still take a long time. When new programmes are initiated, they should also be implemented with the necessary determination, which means that they should – as the -Learning programme actually does – show visible signs of success after three years. I think that it is for the European Union to give a visible impulse in this area, thus starting a chain reaction and again making education a top priority in the Member States, so that it does not fall victim to the cost-cutting that has been the case to date.
– Mr President, Mrs Reding, ladies and gentlemen, first of all, I should like to thank the rapporteur for his excellent report. A dynamic knowledge economy requires a sound Learning programme.
I should like to make three observations. First of all, I think it positive that primary education is also involved in the programme, but the target group should also include people other than young people, for we must not neglect the elderly, or, for that matter, those who live in remote areas. It is precisely those people that we need to take out of their Learning isolation. Via lifelong learning, they benefit from this programme and they can pass on their knowledge and experience to the next generations. Grandmothers can chat online with their grandchildren – I am an expert at it.
Secondly, there is virtual twinning of schools. There are large discrepancies between the different areas in Europe in terms of the use of information technology in education, and we must ensure that disadvantaged schools are given the incentive to dare take the plunge to Learning. Exchanging information and best practices via the Internet platform is of key importance. This is how schools will be able to benefit and learn from each other’s expertise.
Thirdly, the candidate countries must also explicitly be involved in the programme. From experience, I know that there are schools that are already far advanced in the application of ICT in their education. The Join Multimedia programme run by Siemens is a case in point. I sit on its jury, and it is also appropriate, Commissioner, that this is linked to a European prize. I have attended the prize-giving ceremony and I was deeply impressed with what was on offer, to which this prize gives a boost. Finally, not only is the quantity important, but the quality should also be superior. I hope that the private sector that has been established, with the Learning Industry Group, can make an important contribution to this. Cooperation between the private and public sector is a necessary step towards a European dynamic knowledge economy, which is, after all, our aim.
Mr President, I too would like to join in congratulating the rapporteur on his speed and efficiency with regard to this programme and also to thank the Commissioner for her initiative in recognising the opportunities offered by information technology. I think the two more important points, as mentioned by the Commissioner herself in her address, are, firstly, the question of finance: it is vital for any programme that it be properly budgeted for and given the resources to ensure that all can benefit from it.
Secondly, I think the whole question of school-twinning is important, utilising best practices to bring up areas that have fallen behind and guaranteeing that the digital divide does not get any wider, because we now have the new illiterate, who are people of a certain age group – and I do not want to be ageist when I say this – who have a fear of technology and a phobia with regard to the use of it, and who risk being left behind because of a lack of access. In so many ways we see our education systems as older people passing information and knowledge onto younger people. Yet this is the one area where young people could actually be the teachers for older generations, giving them the skills and resources they require to utilise fully the opportunities afforded by this brave new world created by information technology.
Obviously, the new job opportunities that are going to be created in the future will be based very much on technology. It is quite interesting when you look at the figures, which show that 70% of the workforce that will be employed in the year 2010 is already at work, but only 20% of the technology which will be used in that year is available at the present time. It is also quite interesting when looked at in another way: of all the scientists and inventors that have ever existed, 92% are living today. So the rate of change and the types of change which will take place in the future will be even greater and more vast and our capacity as human beings to cope with that change will be determined by the skills, knowledge and training that we are given in the interim period.
– Mr President, the Union’s earlier education programmes are success stories because they are programmes on a human scale. The e-Learning programme now under discussion will hopefully extend that series of success stories. The general aim of the programme is to improve the quality and accessibility of education and training systems by means of information and communication technologies. I hope that teachers and learners will have a major role to play in achieving this aim. If we succeed in this we will also be more likely to realise the programme’s aims.
The e-Learning programme is a good example of how pilot projects can claim a place in European Union policy. Back in 2001 the European Parliament began to support the initiative to promote e-learning and now we hold in our hands a proposal for a five-year action programme. Although we have not managed to increase the programme’s budget to the level we wanted exactly, the rapporteur, Mario Mauro, can be very pleased with the work he has done.
The main focus of the e-Learning programme will be the e-twinning of schools. If networking between twinned schools truly gets under way, schoolchildren in different parts of the EU can get to know other pupils of the same age and learn about their everyday lives. If it is successful in this way, the programme could reinforce the idea of EU citizenship.
E-learning offers new pedagogical models for teaching and learning. According to a study by the European Schoolnet, the development of interschool learning environments is flourishing in Europe. Commercial learning environments are used by just one in three users of virtual education. It is very important that these individual endeavours are made visible and available for others to make use of. The e-Learning programme does not give direct support to this, but hopefully in future we can also invest in the development of content.
– Mr President, the use of ICT increases productivity, changes the way we work, creates the possibility of community in a new way, facilitates study, raises quality and largely eliminates geographical differences. The problem, however, is the digital divide, which probably affects about one third of our population. Education and training do not reach them, and they do not have computers. For that reason, I propose, Commissioner, that funds be made available, as directly as is possible, for organisations devoted to caring for the disabled, unemployed, poor and elderly, which can maintain levels of education and training within their own circles, as education and training do not extend to these sorts of people either. In this way they will also be able to purchase and build up a stock of equipment, because the digital gap is, of course, in practice an even wider form of social gap.
– The debate is closed.
The vote will take place tomorrow from 11.30 a.m.
– The next item is the debate on the report (A5-0319/2003) by Mrs Hermange, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Commission proposal for a Council decision authorising the Member States to ratify, or accede to, in the interest of the European Community, the Convention on Jurisdiction, Applicable Law, Recognition, Enforcement and Cooperation in respect of Parental Responsibility and Measures for the Protection of Children (the 1996 Hague Convention) (COM(2003) 348 – C5-0302/2003 – 2003/0127(CNS)).
. – Mr President, this proposal aims to authorise Member States to ratify the 1996 Hague Convention on child protection in the interest of the European Community. It is a follow-up decision to the decision of 19 December 2002 which, exceptionally, allowed Member States to sign this Convention in the interest of the Community. The current proposal concerns the second and final stage of this procedure, that is, the ratification procedure.
The scope of the Convention, which was concluded in 1996 within the framework of the Hague Conference on private international law, is very similar to that of the Council regulation on parental responsibility, which was approved by the Council on 3 October and will apply between Member States as of 1 March 2005.
The new regulation creates a common judicial area in the field of divorce and parental responsibility. It contains specific provisions to facilitate cross-border visiting rights and to deter child abduction within the Community.
It is widely recognised that the Convention would make a valuable contribution to the protection of children in situations that transcend the boundaries of the Community, thus usefully complementing the regulation on parental responsibility.
The similarity between the two instruments will facilitate the parallel application of the two instruments that share the aim of offering increased protection to children who are resident within the Community or third states respectively.
The Commission would like to express its gratitude to Parliament in general, and to the rapporteur, Mrs Hermange, in particular, not only for their continued support of the Commission's work in the field of parental responsibility, but also for their enormous efforts in this particular case.
The Commission is aware that Parliament has done everything in its power to speed up the procedure, including changing the date for the plenary vote from December, as originally scheduled, to today. The work of the rapporteur and the responsible committee has thus taken place under considerable time pressure.
The Commission takes note favourably of the amendments proposed and is extremely grateful for these efforts which will enable the Council to adopt this proposal in early November, at the same time as the regulation on parental responsibility, thus ensuring parallelism between the two instruments.
– Mr President, Europe has a duty to continually step up its efforts to establish a harmonised judicial area, in particular for the benefit of the weakest members of society. It is against this background that today's debate on parental responsibility is taking place.
Parliament was consulted on this proposal for a Council decision at very short notice – as you reminded us, Commissioner – but the importance of the debate and the issues involved meant that it was willing to comply. I believe that we cannot do other than welcome this proposal, because this debate on parental responsibility is the consequence, dare I say it, of the political determination of a number of Members of this Parliament – foremost among them my colleague Mrs Banotti – who have been campaigning since 1994 for Parliament to take into account the child's best interests and the rights of the child.
Although the Hague Convention of 1996 is a traditional legal instrument within private international law, it has already been a significant source of inspiration for those drafting the new regulation on parental responsibility. We already know that on 3 October, the Ministers of Justice of our respective countries adopted this new regulation, which should make it possible to avoid those interminable legal battles that are so detrimental to children. This new text also extends the scope of Brussels II to all decisions relating to child custody, which should be welcomed given that in many countries, in particular France and Germany, divorces and separations between couples from two different countries are still giving rise to substantial conflict. It will also mean that one single text will determine the judge competent to rule on a divorce or on issues affecting children. It is therefore a step in the right direction. Nevertheless, we should not forget that the thorny issue of parental responsibility also arises outside the European Union with regard to third countries. That is also why, in the same spirit, I support the Commission's proposal to authorise the Member States to accede to the Hague Convention. I am convinced that this Convention can make a valuable contribution to strengthening Community legislation on child protection in cases that go beyond the borders of the European Community. I would draw your attention to the fact that the overlap between the scopes of the Convention and the new regulation will, I am sure, make it easier to apply these two instruments in parallel.
As you will have seen, given the rather procedural nature of the Commission's proposal, I have not tabled many amendments. I do not think that Parliament has had cause to object to the content of the proposal. It is an exceptional procedure, as I have underlined in my report, given that the Hague Convention stipulates that only sovereign states can be parties to it. This illustrates the importance of Parliament's role, because a parliamentary opinion is required for the Member States to accede to the Hague Convention.
Commissioner, I have stressed the timetable. The Commission had proposed a very long deadline: 1 March 2005. That is why I have tabled an amendment proposing to bring this date forward by six months, to 30 June 2004. I do not think that you will have anything against this, particularly given that it is in the interests of the children. I have also tabled two further amendments, one of which refers to the Charter of Fundamental Rights and the other to the work of the European Convention. You will be aware that in the first part of the draft constitution, Articles 3 and 4 provide that the Union shall combat exclusion and discrimination and provide social justice and protection, equality between women and men, solidarity between generations and protection of children's rights. It is in this spirit that I have proposed this amendment.
Commissioner, we all know that enacting rules on the subject is not enough and we must not simply see this as an empty gesture, because we constantly need to follow up specific cases that are submitted to us. It is therefore essential to ensure that the rules are properly applied, but, given that it is up to the Member States, who remain sovereign in this field, to do this, the European Parliament will always have to ensure that, in accordance with the recent conclusions of the UN World Summit for Children, the child's best interests remain a prime concern, not only in all judicial decisions relating to children, but also in all of the decisions made by our Parliament.
Mr President, Mrs Hermange is absolutely right. She was right to emphasise in the context of her excellent report that at the heart of all of this must be the best interests of children.
As Parliament's mediator in these areas I receive many phone calls. I have spoken to some very distressed people representing parents whose children have been taken away. They tell me of a lack of access to these children and difficulties in getting the children back once they have been on access visits in another country.
The great value of this particular piece of legislation is that we hope that many countries that, due to their own judicial systems, were unwilling to sign the Hague Convention of 1980 on the transnational abduction of children, will see their way to signing this piece of legislation, thus ensuring the safe and quick return of children who have been abducted. The good news is that Morocco has recently become the first Islamic country to sign this particular piece of international legislation, for which I would like to congratulate that country. We hope this will set a precedent for many of the other Islamic countries who do not feel, due to the type of legislation they have – Sharia law – that they can sign the 1980 Convention.
The good news also is that very recently the Council passed the Brussels II Convention. Even though the rights of children are not enshrined in the Treaty yet – and we hope this will come eventually – we now have several pieces of excellent legislation that should ensure the safety and rights of these children to know both their parents in the event of a marital breakdown. The fact is that under the Brussels II Convention the decisions made in the court in the country where the child normally lives can be implemented in the country where the abducted child is being held.
The 1996 Hague Convention is an excellent piece of legislation. I can assure you, Mr President, Mrs Reding and Mrs Hermange, that they will be raising glasses of champagne to us tonight in The Hague. They have been most anxious to see this matter progress. The Secretary-General of the Hague Convention, Mr Duncan, will be absolutely delighted at the speed, efficiency and care with which Mrs Hermange has brought her report to us.
– Mr President, Mrs Hermange’s report is in fact a very important one. Recognition, enforcement and cooperation in respect of parental responsibility and measures for the protection of children are of such great value that the Group of the Party of European Socialists will vote unreservedly in favour of all of the amendments and Mrs Hermange’s report.
We will do this because we know how important the protection of children is. As you know, I am a member of a Franco-German mediation group, and know what difficulties and sad cases we have to deal with in it. It is the children themselves who suffer. We will vote in favour, although as a Member of the Committee on Legal Affairs and the Internal Market and as a rapporteur, or a designated rapporteur for this Committee – we could not draw up another report because there was not enough time to do so – I would like to make a few remarks.
In fact, I would like to mention three questions, which I forwarded to the Commission through Mr Gargani, the Chairman of the Committee on Legal Affairs and the Internal Market, and also a question that Mrs Hermange asked, which referred to the importance of this agreement in connection with Community law.
We have Brussels II, we have drawn up legislation for the European Union, and our input into this legislation is, in my view, highly creditable. Yet, at the same time, the Commission allowed this agreement to be discussed and certain things to be deliberated on without informing Parliament or giving it the chance to be involved. That poses an important institutional question as to what the connection is between the agreement and the European legislative procedure, and what Parliament’s rights are on this matter. The upshot is that we agree with this exception, because we see this agreement as exceptionally important and we do not want children to be punished in any way just because it there a potential interinstitutional conflict. We will, however, raise this question again in the Committee on Legal Affairs and the Internal Market, since it cannot be acceptable for Parliament’s rights to be annulled due to parallel legislation at European and International level. That would not be in the least bit sensible.
– Mr President, ladies and gentlemen, my sincere thanks and congratulations go to Mrs Hermange for an excellent report. It is extremely important that the Hague Convention on parental responsibility and the protection of children, which dates back to 1996, is ratified by the rest of the Member States as quickly as possible. The Hague Convention and, in particular, the Regulation on the recognition and enforcement of judgements in matrimonial matters and in matters of parental responsibility, which was adopted at the beginning of the month by the Member States of the European Union, will be a considerable help in settling disputes on custody within Europe.
In Europe we have actually acquired an instrument to help us to reach swift and effective decisions in disputes over custody and enable us to avoid long, expensive and difficult legal proceedings with regard to separations across borders, which are so painful for children. We can really ensure that children grow up in a calm environment.
I am glad and a little surprised to see just how excellent a reception the Regulation has had throughout Europe. Both the press and children’s organisations have together commended us on what we have achieved.
Divorce is always a traumatic experience for a child, as it is for adults too, and if it is followed by litigation that lasts for years it can become absolutely intolerable. With this Regulation the EU will have, for the first time, an instrument by means of which conflicts arising from different laws in different Member States can be avoided.
Of course we cannot meddle with the content of the Hague Convention in this report by Mrs Hermange. For that reason, I wish to ask whether the Commission and the Council are aware that the biggest problems are in any case disputes over the custody and the abduction of children when one of the parents comes from outside the EU and a country that has not ratified the Hague Convention. We have all read sad stories in the tabloid press about children being abducted, a harrowing experience for parents and the playmates of the children involved. Could the European Union itself have a hand in promoting the ratification of the Hague Convention? Could the Commission and the Council try to negotiate more bilateral agreements so that the Hague Convention might be signed in still more countries? We would achieve even better results if we could involve countries outside the EU in this same arrangement that now allows us to deal with custody disputes within the Union.
– The debate is closed.
The vote will take place tomorrow from 11.30 a.m.
(1)